THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit 10.1

 

 

LICENSE AND COLLABORATION AGREEMENT

between

VERASTEM, INC.

and

YAKULT HONSHA CO., LTD

DATED

June 5, 2018

 

 

 

 





--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS


1

 

 

ARTICLE 2 LICENSE


13

 

 

 

2.1

Exclusive License Grant to Licensee


13

2.2

Non-Exclusive License Grant to Licensee


14

2.3

Right to Sublicense


14

2.4

Right to Subcontract.


15

2.5

Upstream Licenses


16

2.6

Disclosure of the Verastem IP


17

2.7

Verastem Retained Rights


17

2.8

License Grant to Verastem


17

2.9

No Implied Licenses; Negative Covenant


17

2.10

Reimbursement for Third Party IP Sublicense


17

2.11

Non-Compete


18

2.12

[* * *]


18

 

 

 

ARTICLE 3 GOVERNANCE


18

 

 

 

3.1

Alliance Managers


18

3.2

Joint Steering Committee


18

 

 

 

ARTICLE 4 DEVELOPMENT


21

 

 

 

4.1

Diligence and Responsibilities


21

4.2

Development Plan


21

4.3

Development Costs


21

4.4

Development Records


22

4.5

Clinical Trial Audit Rights


22

4.6

Development Reports


23

4.7

Data Exchange and Use


23

 

 

 

ARTICLE 5 REGULATORY


24

 

 

 

5.1

Licensee’s Responsibilities


24

5.2

Verastem’s Responsibilities


25

5.3

Right of Reference and Use


25

5.4

Adverse Events Reporting


26

5.5

Safety and Regulatory Audits


27

5.6

No Harmful Actions


27

5.7

Notice of Regulatory Action


28





i

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 6 SUPPLY AND COMMERCIALIZATION


28

 

 

 

6.1

Supply.


28

6.2

Commercialization Diligence


29

6.3

Commercialization Plan


29

6.4

Commercialization Reports


29

6.5

Commercial Forecast


30

6.6

Coordination of Commercialization Activities


30

6.7

Diversion


30

 

 

 

ARTICLE 7 PAYMENTS


31

 

 

 

7.1

Upfront Payment


31

7.2

Development Milestone Payments


31

7.3

Sales Milestone Payments


32

7.4

Royalty Payments to Verastem


32

7.5

Late Payments


34

7.6

Financial Records and Audits


34

7.7

Taxes


35

 

 

 

ARTICLE 8 CONFIDENTIALITY; PUBLICATION


36

 

 

 

8.1

Duty of Confidence


36

8.2

Exemptions


36

8.3

Authorized Disclosures


37

8.4

Publications


38

8.5

Publication and Listing of Clinical Trials


39

8.6

Publicity; Use of Names


39

 

 

 

ARTICLE 9 REPRESENTATIONS, WARRANTIES, AND COVENANTS


41

 

 

 

9.1

Representations, Warranties of Each Party


41

9.2

Representations and Warranties of Verastem


41

9.3

[* * *]


42

9.4

Representations and Warranties of Licensee


42

9.5

Covenant of Verastem


42

9.6

Covenants of Licensee


42

9.7

Compliance with Anti-Corruption Laws


43

9.8

NO OTHER WARRANTIES


44

 

 

 

ARTICLE 10 INDEMNIFICATION


44

 

 

 

10.1

By Licensee


44

10.2

By Verastem


45

10.3

Indemnification Procedure


45

10.4

Mitigation of Loss


46

10.5

Limitation of Liability


46





ii

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

10.6

Insurance


46

 

 

 

ARTICLE 11 INTELLECTUAL PROPERTY


46

 

 

 

11.1

Ownership


46

11.2

Patent Prosecution


47

11.3

Patent Enforcement


47

11.4

Infringement of Third Party Rights


48

11.5

Patents Licensed From Third Parties


49

11.6

Product Trademarks


49

11.7

Patent Marking


50

 

 

 

ARTICLE 12 TERMS AND TERMINATION


51

 

 

 

12.1

Term


51

12.2

Termination


51

12.3

Effect of Termination.


52

12.4

Bankruptcy Code §365(n) Election


54

12.5

Accrued Rights


54

12.6

Survival


54

12.7

Termination Not Sole Remedy


54

 

 

 

ARTICLE 13 DISPUTE RESOLUTION


55

 

 

 

13.1

General


55

13.2

Negotiation; Escalation


55

13.3

Arbitration


55

 

 

 

ARTICLE 14 MISCELLANEOUS


57

 

 

 

14.1

Force Majeure


57

14.2

Assignment


57

14.3

Severability


57

14.4

Notices


58

14.5

Governing Law


59

14.6

Entire Agreement; Amendments


59

14.7

Headings


59

14.8

Independent Contractors


59

14.9

Waiver


59

14.10

Waiver of Rule of Construction


60

14.11

Cumulative Remedies


60

14.12

Business Day Requirements


60

14.13

Further Actions


60

14.14

Construction


60

14.15

Counterparts


61

14.16

Language


61

 

 



iii

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

LICENSE AND COLLABORATION AGREEMENT

This License and Collaboration Agreement (this “Agreement”) is made as of June
5, 2018 (the “Effective Date”), by and between Verastem, Inc., a Delaware
corporation (“Verastem”), having a place of business at 117 Kendrick Street,
#500, Needham, MA 02494, USA, and Yakult Honsha Co., Ltd., a Japanese
corporation (“Licensee”), having a place of business at 1-19 Higashi Shimbashi
1-chome, Minato-ku, Tokyo, 105-8660, Japan. Verastem and Licensee are referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.” 

Recitals

Whereas, Licensee has extensive experience and expertise in, the research,
development and commercialization of pharmaceutical products in Japan;  

Whereas, Verastem is a biopharmaceutical company that Controls (as defined
below) certain intellectual property rights related to the pharmaceutical
compound known as Duvelisib; and

Whereas, Licensee is interested in obtaining a license under such intellectual
property rights to Develop and Commercialize Licensed Product in the Field in
the Territory (each capitalized term as defined below), and Verastem is willing
to grant such a license to Licensee, all subject to the terms and conditions set
forth herein. 

Agreement

Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein, the receipt and sufficiency of which are acknowledged, the
Parties hereby agree as follows:

Article 1
DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1  “Affiliate” means, with respect to an Entity, any Entity that controls, is
controlled by, or is under common control with such Entity. For the purpose of
this definition only, “control” (including, with correlative meaning, the terms
“controlled by” and “under the common control”) means the actual power, either
directly or indirectly through one (1) or more intermediaries, to direct or
cause the direction of the management and policies of an Entity, whether by the
ownership of more than fifty percent (50%) of the voting stocking of such
Entity, by contract or otherwise.

1.2 “Alliance Manager” has the meaning set forth in Section ‎3.1.  　



1

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.3 “Anti-Corruption Laws” has the meaning set forth in Section ‎9.7(a)(i).  

1.4 “Applicable Laws”  means collectively all laws, regulations, ordinances,
decrees, judicial and administrative orders (and any license, franchise, permit
or similar right granted under any of the foregoing) and any policies and other
requirements of any applicable Governmental Authority that govern or otherwise
apply to a Party’s activities in connection with this Agreement.

1.5 “Arbitration Notice” has the meaning set forth in Section‎13.3(a).

1.6 “Arbitrators” has the meaning set forth in Section ‎13.3(b).

1.7 “Bankruptcy Code” has the meaning set forth in Section ‎12.4.  

1.8 “[* * *] Clinical Trial” means the Clinical Trial with Protocol No. [* * *].

1.9 “Business Day”  means a day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York or Tokyo, Japan are required by
Applicable Laws to remain closed.

1.10 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.11 “Calendar Year” means each twelve (12) month period commencing on January
1.

1.12 “cGMP” means all applicable current Good Manufacturing Practices,
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 of ICH Guidelines, and (d) the equivalent Applicable Laws in the
Territory, each as may be amended and applicable from time to time. 

1.13 “Clinical Trial” means any human clinical trial of a Licensed Product.

1.14 “CLL” means chronic lymphocytic leukemia.

1.15 “Change of Control” means, with respect to a Party, any of the
following:  (a) the sale or disposition of all or substantially all of the
assets of such Party or its direct or indirect controlling Affiliate to a Third
Party, other than to an Entity of which more than fifty percent (50%) of the
voting capital stock are owned after such sale or disposition by the Persons
that were shareholders of such Party or its direct or indirect controlling
Affiliate (in either case, whether directly or indirectly through any parent
Entity) immediately prior to such transaction; or (b) (i) the acquisition by a
Third Party, alone or together with any of its Affiliates, other than an
employee benefit plan (or related trust) sponsored or maintained by such Party
or any of its Affiliates, of more than fifty percent (50%) of the outstanding
shares of voting capital stock of such Party or its direct or indirect
controlling Affiliate, or (ii) the acquisition, merger or consolidation of such
Party or its direct or indirect controlling Affiliate with or into another
Person, other than, in the case of

2

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

this clause (b), an acquisition or a merger or consolidation of such Party or
its controlling Affiliate in which the holders of shares of voting capital stock
of such Party or its controlling Affiliate, as the case may be, immediately
prior to such acquisition, merger or consolidation will beneficially own,
directly or indirectly, at least fifty percent (50%) of the shares of voting
capital stock of the acquiring Third Party or the surviving corporation in such
acquisition, merger or consolidation, as the case may be, immediately after such
acquisition, merger or consolidation.

1.16 “Combination Product” means any pharmaceutical product which contains two
or more active pharmaceutical ingredients, at least one of which is the Licensed
Compound.  For the avoidance of doubt, a Licensed Product containing the
Licensed Compound as its sole active pharmaceutical ingredient will not
constitute a Combination Product, even if it is co-administered with a
pharmaceutical product containing one or more active pharmaceutical ingredients
that are not the Licensed Compound.

1.17 “Commercialization” or “Commercialize” means all activities directed to
marketing, promoting, advertising, exhibiting, distributing (including storage
for distribution or inventory), detailing, selling (and offering for sale or
contracting to sell) or otherwise commercially exploiting (including pricing and
reimbursement activities) a Licensed Product in the Field (including importing
and exporting activities in connection therewith).

1.18 “Commercialization Plan” has the meaning set forth in Section 6.3.  

1.19 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations or activities under this Agreement, [* * *]. Commercially Reasonable
Efforts of a Party shall require that such Party (on its own or acting through
its Affiliates, Sublicensees or, Subcontractors), at a minimum, and without in
any way limiting the foregoing: [* * *].

1.20 “Confidential Information” of a Party means, subject to Section ‎8.2, (a)
all Know-How, unpublished patent applications and other non-public information
and data of a financial, commercial, business, operational or technical nature
of such Party that is disclosed by or on behalf of such Party or any of its
Affiliates or otherwise made available to the other Party or any of its
Affiliates, in each case in connection with this Agreement or the
Confidentiality Agreement, whether made available orally, visually, in writing
or in electronic form, and (b) any information that was disclosed by Verastem to
Licensee or any Affiliate of Licensee prior to the Effective Date pursuant to
the confidentiality agreement between Verastem and Licensee, [* * *] (the
“Existing Confidentiality Agreement”), which shall be treated as Verastem’s
Confidential Information, with Verastem considered the Disclosing Party and
Licensee considered the Receiving Party. For the avoidance of doubt, the terms
and conditions of this Agreement shall be deemed the Confidential Information of
both Parties.

1.21 “[* * *]” means the [* * *] Study or any other Registrational Trial for a
Licensed Product to confirm the safety and efficacy of such Licensed Product [*
* *] Study (the details of such Registrational Trial shall be subject to further
discussion and agreement with the applicable

3

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Regulatory Authorities). A synopsis of the [* * *] Study proposed as of the
Effective Date is attached hereto as Exhibit G.  

1.22 “Control” or “Controlled” means the possession by a Party (whether by
ownership, license or otherwise) of, (a) with respect to any tangible Know-How,
the legal authority or right to physical possession of such tangible Know-How,
with the right to provide such tangible Know-How to the other Party on the terms
and conditions set forth herein, or (b) with respect to Patent Rights,
intangible Know-How or other intellectual property rights, the legal authority
or right to grant a license, sublicense, access or right to use (as applicable)
under such Patent Rights, intangible Know-How or other intellectual property
rights to the other Party on the terms and conditions set forth herein, in each
case of (a) and (b), without breaching the terms of any agreement with a Third
Party in existence as of the time such Party or its Affiliates would first be
required hereunder to grant the other Party such access, right to use or
(sub)license.

1.23  “CRO” means a contract research organization.

1.24 “Develop” or “Development” or “Developing”  means all development
activities for any Licensed Compound or Licensed Product that are directed to
obtaining Regulatory Approval(s) of such Licensed Product and to support
appropriate usage for such Licensed Product, including: all research,
non-clinical, preclinical and clinical activities, testing and studies of such
Licensed Compound or Licensed Product; toxicology, pharmacokinetic,
pharmacodynamic, drug-drug interaction, safety, tolerability and pharmacological
studies of such Licensed Compound or Licensed Product; sourcing and distribution
of such Licensed Product for use in Clinical Trials (including placebos and
comparators); statistical analyses; the preparation, filing and prosecution of
Regulatory Documents for such Licensed Compound or Licensed Product; with
respect to Development conducted by Verastem pursuant to the Global Strategy, or
by Licensee under the Development Plan, development activities directed to label
expansion (including prescribing information) or obtaining Regulatory Approval
for one (1) or more additional Indications following initial Regulatory
Approval; development activities conducted after receipt of Regulatory Approval
that are required or requested in writing by a Regulatory Authority as a
condition of, or in connection with, obtaining or maintaining a Regulatory
Approval; and pharmacoeconomic studies relating to the Indication for which the
applicable Licensed Product is being developed; in each case above, including
investigator- or institution-sponsored studies for which a Party is providing
material or assistance or otherwise has written obligations to such investigator
or institution; and all regulatory activities related to any of the foregoing;
provided,  however, that Development shall exclude Commercialization and
Manufacturing (including Manufacturing related to Development).

1.25 "Development Data" shall mean written reports of pre-clinical studies and
Clinical Trials primarily containing non-clinical, clinical or CMC data relating
to the Licensed Compound or the Licensed Products in the Field, and supporting
documentation (e.g., protocols, format of case report forms, analysis plans) for
such reports.  Notwithstanding any provision of this Agreement to the contrary,
Development Data that Verastem is required to deliver to Licensee under this
Agreement shall be limited to Development Data that is Controlled by Verastem
and is

4

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

necessary or useful to support the Development, Regulatory Approval or
Commercialization of a Licensed Product in the Territory. Licensee’s use of such
Development Data in connection with applications for Regulatory Approval shall
be subject to Licensee’s payment obligations under Section 5.3(b).

1.26 “Development Plan” has the meaning set forth in Section ‎4.2.

1.27  “Disclosing Party” has the meaning set forth in Section ‎8.1(a).  

1.28 “DLBCL” means diffuse large B-cell lymphoma.

1.29 “Dollar” or “$”  means the U.S. dollar, and “$” shall be interpreted
accordingly.

1.30 “Early Access Program” means any program that provides patients with a
Licensed Product prior to Regulatory Approval in the Territory and in which the
use of the Licensed Product is not primarily intended to obtain information
about the safety or effectiveness of a drug.  “Early Access Programs” shall
include treatment INDs / protocols, named patient programs and compassionate use
programs.

1.31  “Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.

1.32 “Executive Officers” has the meaning set forth in Section ‎3.2(e).

1.33 “Existing Confidentiality Agreement” has the meaning set forth in Section
‎1.20.

1.34 “Exploit” or “Exploiting” means to (a) Develop, (b) obtain, hold and
maintain Regulatory Approvals, and any pricing or reimbursement approvals, as
applicable, (c) Manufacture, or (d) Commercialize Licensed Products.

1.35 “Field”  means the treatment, prevention, palliation or diagnosis of any
oncology Indication in humans or animals.

1.36 “First Commercial Sale”  means, with respect to a given Licensed Product in
the Territory, the first sale of such Licensed Product by Licensee or its
Affiliates or Sublicensees to a Third Party (excluding Sublicensees) in the
Territory after the receipt of Regulatory Approval for such Licensed Product in
the Territory (to the extent such Regulatory Approval is required for commercial
sale of such Licensed Product in the Territory) [* * *].  

1.37 “FL” means follicular lymphoma.

1.38 “[* * *] Study” means the Registrational Trial planned by Verastem for the
Licensed Product in FL to [* * *].



5

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.39 “FTE” means the equivalent of the work of a full-time individual for a
twelve (12) month period.

1.40 “FTE Rate” means a rate of [* * *] per FTE per year, to be pro-rated on an
hourly basis of [* * *] per FTE per hour, assuming [* * *] hours per year for an
FTE. Verastem may increase the FTE Rate on January 1 of each Calendar Year,
provided that any such increase will not exceed the increase in the Consumer
Price Index for All Urban Consumers (CPI-U) for the U.S. City Average, 1982-84 =
100, calculated by the Bureau of Labor Statistics during the immediately
preceding Calendar Year.  

1.41 “Fully Burdened Manufacturing Cost” means, with respect to any Licensed
Product supplied by or on behalf of Verastem to Licensee hereunder: 

(a) to the extent that such Licensed Product (or any precursor or intermediate
thereof) is Manufactured by a Third Party manufacturer, [* * *]; plus

(b) to the extent that such Licensed Product (or any precursor or intermediate
thereof) is Manufactured by Verastem or its Affiliates, [* * *]. Such fully
burdened costs shall be calculated in accordance with United States GAAP.    

1.42 “GAAP” means, with respect to Verastem, generally accepted accounting
principles in the United States, and with respect to Licensee, generally
accepted accounting principles in Japan, in each case, consistently applied.

1.43 “GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
clinical trials, including, as applicable (a) as set forth in the ICH E6 of the
ICH Guideline and any other guidelines for good clinical practice for clinical
trials on medicinal products in the Territory, (b) the Declaration of Helsinki
(2004) as last amended at the 52nd World Medical Association in October 2000 and
any further amendments or clarifications thereto, (c) U.S. Code of Federal
Regulations Title 21, Parts 50 (Protection of Human Subjects), 56 (Institutional
Review Boards) and 312 (Investigational New Drug Application), and (d) the
equivalent Applicable Laws in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects. 

1.44 “Generic Product” means, with respect to a Licensed Product in the
Territory, a pharmaceutical product that (a) contains the same active
pharmaceutical ingredients (and no other active pharmaceutical ingredients) as
such Licensed Product, (b) is approved by the PMDA based on reference to data
contained in an earlier Regulatory Approval for such Licensed Product, and (c)
is sold by a Third Party that is not a Sublicensee and did not purchase such
product or its active pharmaceutical ingredients from Licensee or its Affiliates
or Sublicensees.



6

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.45 “Global Clinical Trial” means a Clinical Trial conducted by Verastem (or
any of its Affiliates, Third Party Licensees or Subcontractors) in cooperation
with Licensee both inside and outside the Territory under the Global Strategy,
which Global Clinical Trial shall be governed by the following:

(a) if Verastem plans to conduct a multi-national Clinical Trial, the JSC shall
discuss and agree upon whether such multi-national Clinical Trial should include
the Territory, [* * *]; and

(b) in the event that the JSC agrees to include the Territory in such
multi-national Clinical Trial, such Clinical Trial shall be regarded as a Global
Clinical Trial (and if the JSC determines that such multi-national Clinical
Trial will not include the Territory, such multi-national Clinical Trial shall
be regarded as a Verastem New Clinical Trial).

1.46 “Global Strategy”  means Verastem’s worldwide Development, regulatory and
Commercialization strategy with respect to the Licensed Compound and Licensed
Products, including the designation of Indications for which to seek Regulatory
Approval and Verastem’s global publication strategy.

1.47 “GLP” means all applicable Good Laboratory Practice standards, including,
as applicable, as set forth in the then-current good laboratory practice
standards promulgated or endorsed by the U.S. Food and Drug Administration, as
defined in 21 C.F.R. Part 58, and the equivalent Applicable Laws in the
Territory, each as may be amended and applicable from time to time.

1.48 “Governmental Authority” means any federal, state, national,
state, provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.49 “ICH Guidelines” mean the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use
Harmonized Tripartite Guideline.

1.50 “Indemnified Party” has the meaning set forth in Section ‎10.3.

1.51 “Indemnifying Party” has the meaning set forth in Section ‎10.3.

1.52 “Indication” means a disease, condition, disorder or syndrome.

1.53 “Infinity” has the meaning set forth in Section ‎2.5(a)(i).

1.54 “Infinity Agreement” has the meaning set forth in Section ‎2.5(a)(i).  



7

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.55 “Infringed Patent Right” has the meaning set forth in Section ‎7.4(c).

1.56 “Initial Tech Transfer” has the meaning set forth in Section ‎2.6.

1.57 “INK”  has the meaning set forth in Section ‎2.5(a)(i). 

1.58 “INK Agreement” has the meaning set forth in Section ‎2.5(a)(i).

1.59 “Invention”  means any information, discovery, improvement, modification,
process, method, assay, design, protocol (including any Clinical Trial
protocol), formula, data, invention, algorithm, forecast, profile, strategy,
plan, result, know-how or trade secret (in each case, whether or not
patentable), that is discovered, generated, conceived or reduced to practice by
or on behalf a Party (including by its Affiliates, licensees, Sublicensees,
Subcontractors or their respective employees, agents), in the course of the
performance of this Agreement, including all rights, title and interest in and
to the intellectual property rights therein and thereto.  

1.60 “JPT” has the meaning set forth in Section ‎3.2(f).

1.61 “JSC” has the meaning set forth in Section ‎3.2(a).

1.62 “Know-How”  means any information and materials, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols
(including Clinical Trial protocols), formulas, data, inventions, algorithms,
forecasts, profiles, strategies, plans, results, know-how and trade secrets (in
each case, regardless of whether patentable, copyrightable or otherwise), but
excluding any Patent Rights and any information that is not Confidential
Information. For the avoidance of doubt, “Know-How” shall include the
Development Data (subject to Section ‎5.3), the manufacturing data that is
necessary to Manufacture the Licensed Compound or Licensed Product (subject to
Section ‎2.2,  Section ‎5.3 and Section ‎6.1) and the Regulatory Documents.

1.63 “License” means the licenses granted by Verastem to Licensee pursuant to
Section ‎2.1 and Section 2.2.

1.64 “Licensed Compound” means the compound known by the names INK1197, IPI-145
or duvelisib (INN; International Nonproprietary Names), as described on Exhibit
B, or any of its various chemical forms, including acids, bases, salts,
metabolites, esters, isomers, enantiomers, pro-drug forms, hydrates, solvates,
polymorphs and degradants thereof, in each case that has substantially the same
pharmacological effect, in crystal, powder or other form.

1.65 “Licensed Product” means any pharmaceutical product that contains or
comprises the Licensed Compound.  [* * *]. Each Licensed Product shall be
distinguished by dosage form, and for the avoidance of doubt, Licensed Product
containing the Licensed Compound as its sole active pharmaceutical ingredient
and each Combination Product shall constitute separate and distinct Licensed
Products under this Agreement. 



8

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.66 “Licensed Trademarks” means the trademarks set forth on Exhibit F, to the
extent Controlled by Verastem in the Territory.

1.67 “Licensee Indemnitees” has the meaning set forth in Section ‎10.2.  

1.68  “Licensee IP” means Licensee Know-How and Licensee Patents. For clarity,
Inventions owned by Licensee pursuant to Section ‎11.1(b) shall be included
within the Licensee IP.

1.69 “Licensee Know-How” means all Know-How Controlled by Licensee or its
Affiliates as of the Effective Date or at any time during the Term (including
any and all data, Clinical Trial data, results, Development Data and Regulatory
Documents generated by or on behalf of Licensee, its Affiliates, Sublicensees or
Subcontractors) relating to the Licensed Compound or Licensed Product that is
necessary or reasonably useful for Exploiting the Licensed Products in the
Field.

1.70 “Licensee Patents” means all Patent Rights Controlled by Licensee or its
Affiliates as of the Effective Date or at any time during the Term that cover
the Licensed Compound or Licensed Product (including composition of matter and
methods of using, making or detecting the Licensed Compound or the Licensed
Products).

1.71  “Manufacture” or “Manufacturing” means any activities directed to
producing, manufacturing, scaling up, processing, filling, finishing, packaging,
labeling, quality assurance testing and release, shipping, and storage at
manufacturing facilities of any Licensed Compound or Licensed Product or
component thereof (including production of drug substance and drug product, in
bulk form, for Development and Commercialization).

1.72 “Net Sales” means, (i) with respect to a Licensed Product (subject to
clause (ii) below, for a Combination Product) in a particular period, the [* *
*] by Licensee, its Affiliates or its Sublicensees on sales or other
dispositions (excluding sales or dispositions for use in clinical trials or
other scientific testing, in either case for which Licensees, its Affiliates or
its Sublicensees receive no revenue) of such Licensed Product to unrelated Third
Parties during such period, less the following deductions (to the extent
included in the gross amount invoiced or otherwise directly paid or incurred by
Licensee, its Affiliates or its Sublicensees):

[* * *]

Such amounts shall be determined from the books and records of Licensee, its
Affiliates and its Sublicensees, in each case maintained in accordance with
Japanese GAAP or International Financial Reporting Standards, consistently
applied.

1.73  “Patent Right”  means all issued patents and pending patent applications
(including provisional applications), including all divisionals, continuations,
substitutions, continuations-in-part, re-examinations, re-issues, additions,
renewals, extensions, confirmations, registrations, any

9

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

confirmation patent or registration patent or patent of addition based on any
such patent, patent term extensions, and supplemental protection certificates or
requests for continued examinations, foreign counterparts, and the like of any
of the foregoing.

1.74 “Patent Prosecution” means activities directed to (a) preparing, filing and
prosecuting applications (of all types) for any Patent Right, (b) managing any
interference, opposition, re-issue, reexamination, supplemental examination,
invalidation proceedings (including inter partes or post-grant review
proceedings), revocation, nullification, or cancellation proceeding relating to
the foregoing Patent Rights, (c) maintaining issued Patent Right(s), (d) listing
in regulatory publications (as applicable), (e) patent term extension for issued
Patent Right(s) and maintenance thereof, and (f) managing, including settling,
any interference, opposition, reexamination, invalidation, revocation,
nullification or cancellation proceeding relating to issued Patent Right(s).

1.75 “Person” means any individual, unincorporated organization or association,
Entity, Governmental Authority or governmental agency. 

1.76 “Pharmacovigilance Agreement” has the meaning set forth in Section ‎5.4.  

1.77  “PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency, and
local counterparts thereto, and any successor agency(ies) or authority thereto
having substantially the same function.

1.78  “Primary Endpoint” means the main result that is measured at the end of a
Clinical Trial to determine whether a given treatment has worked (e.g., the
difference in survival between a treatment group and a control group), which
shall be predefined in the protocol for such Clinical Trial.

1.79 “[* * *] Clinical Trial” means the Clinical Trial with Protocol No. [* *
*].

1.80 “Product Infringement” has the meaning set forth in Section ‎11.3(a).  

1.81 “Product Marks” has the meaning set forth in Section ‎11.6(b).

1.82 “Product Recall” means any recall or market withdrawal of a Licensed
Product in the Territory.

1.83 “PTCL” means peripheral T-cell lymphoma.

1.84 “Public Official” has the meaning set forth in Section ‎9.7(d).  

1.85 “Publication” has the meaning set forth in Section ‎8.4.  

1.86 “Quality Agreement” has the meaning set forth in Section ‎6.1(b).



10

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.87 “Receiving Party” has the meaning set forth in Section ‎8.1(a).

1.88 “Registrational Trial” means a controlled or uncontrolled human Clinical
Trial of a Licensed Product that is intended (as of the time the first patient
is enrolled in the Clinical Trial) to obtain sufficient data and results to
support the filing of an application for Regulatory Approval without the
requirement for any further Clinical Trial prior to submission of such
application to the applicable Regulatory Authority.

1.89  “Regulatory Approval” means, with respect to a Licensed Product in a
country, all regulatory approvals granted by the applicable Regulatory Authority
that are necessary for the Commercialization of such Licensed Product in such
country, excluding any pricing and reimbursement approvals in connection
therewith.

1.90 “Regulatory Authority” means any applicable Government Authority
responsible for granting approvals for the Manufacture, Development,
Commercialization, reimbursement or pricing, as applicable, for the Licensed
Compound or the Licensed Product, including the Regulatory Approvals.
“Regulatory Authority” includes the USFDA, PMDA and any corresponding national
or regional regulatory authorities, and any successor agency of the foregoing.

1.91 “Regulatory Documents” means any filing, application or submission with any
Regulatory Authority, including authorizations, approvals or clearances arising
from the foregoing, including Regulatory Approvals and any pricing or
reimbursement approvals, as applicable, and all written correspondence or
written communication with or from the relevant Regulatory Authority, as well as
minutes of any material meetings, telephone conferences or discussions with the
relevant Regulatory Authority, in each case, with respect to the Licensed
Compound or the Licensed Product.

1.92  “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product, including any such right that may become available
following the Effective Date, including orphan drug exclusivity, new chemical
entity exclusivity, data exclusivity, pediatric exclusivity, rights conferred in
the United States under the Hatch-Waxman Act or the USFDA Modernization Act of
1997 (but excluding any patent term extension mechanism), or rights similar
thereto outside the United States, but in all cases excluding Patent Rights and
patent term extensions based on such rights.

1.93 “Royalty Term” means, with respect to a given Licensed Product in the
Territory, the period commencing on the First Commercial Sale of such Licensed
Product in the Territory and ending upon the last to occur of (a) the date on
which all Verastem Patents containing a Valid Claim [* * *] have expired, (b)
the date on which all Verastem Patents containing a Valid Claim [* * *] have
expired, (c) the expiration of Regulatory Exclusivity with respect to such
Licensed Product in the Territory, or (d) the tenth (10th) anniversary of the
First Commercial Sale of such Licensed Product in the Territory.    



11

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.94 “Rules” has the meaning set forth in Section‎13.3(a).

1.95 “Sales Milestone Event” has the meaning set forth in Section ‎7.3.

1.96 “Sales Milestone Payment” has the meaning set forth in Section ‎7.3.  

1.97 “SEC” has the meaning set forth in Section ‎8.6(c).

1.98 “Subcontractor” has the meaning set forth in Section ‎2.4(a).

1.99 “Sublicensee” has the meaning set forth in Section ‎2.3(b).

1.100 “Supply Agreement” has the meaning set forth in Section ‎6.1(a).  

1.101 “Tax”  or “Taxes”  means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).  For the avoidance of doubt, Taxes include VAT. 

1.102 “Term” has the meaning set forth in Section ‎12.1.  

1.103 “Territory” means Japan.    

1.104 “Third Party”  means any Person other than a Party or an Affiliate of a
Party. 

1.105 "Third Party Licensee" means any Third Party holding a license (whether
exclusive or non-exclusive) under the Verastem IP in the Field outside of the
Territory.

1.106 “TP-IP Sublicense Payments” has the meaning set forth in Section ‎2.10.

1.107 “United States” means the United States of America.

1.108 “Upstream License Agreement” has the meaning set forth in Section
‎2.5(a)(i).

1.109 “Upstream Licensors” has the meaning set forth in Section ‎2.5(a)(i).

1.110 “Usage Guidelines” has the meaning set forth in Section ‎11.6(c)(i).

1.111 “USFDA”  means the United States Food and Drug Administration or any
successor Entity thereto.

1.112 “Valid Claim”  means a claim of any (a) issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or (b) a pending patent

12

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

application that has not been finally abandoned, finally rejected or expired
(after exhaustion of all appeals); provided,  however, that if a claim of a
pending patent application shall not have issued within [* * *] years after the
earliest filing date from which such claim takes priority, such claim shall not
constitute a Valid Claim for the purposes of this Agreement unless and until a
patent issues with such claim.

1.113  “VAT” means the value added taxes.

1.114 “Verastem New Clinical Trial” means any Clinical Trial in which the first
patient is enrolled after the Effective Date and that is conducted by Verastem
or any of its Affiliates, Third Party Licensees or Subcontractors solely outside
the Territory. Notwithstanding the foregoing, and for the avoidance of doubt,
the [* * *] Clinical Trial and the [* * *] Clinical Trial shall be deemed
Verastem New Clinical Trials.

1.115 “Verastem Indemnitees” has the meaning set forth in Section ‎10.1.  

1.116  “Verastem IP” means Verastem Know-How, Verastem Patents, and the Licensed
Trademarks. For clarity, Inventions owned by Verastem in accordance with Section
‎11.1(a) shall be included in the Verastem IP.

1.117 “Verastem Know-How” means all Know-How Controlled by Verastem as of the
Effective Date or at any time during the Term (subject to the provisions of
Section ‎2.11 that is necessary or reasonably useful for the Development,
Manufacture or Commercialization of Licensed Products in the Field in the
Territory; provided,  however, that Verastem Know-How shall exclude all Know-How
that comes into Verastem’s Control as a result of a Change of Control of
Verastem. 

1.118 “Verastem Patents” means all Patent Rights Controlled by Verastem as of
the Effective Date or at any time during the Term (subject to the provisions of
Section ‎2.11) that cover Licensed Compound or Licensed Product in the Territory
(including composition of matter and methods of using, making or detecting the
Licensed Compound or the Licensed Products); provided,  however, that Verastem
Patents shall exclude all Patent Rights that come into Verastem’s Control as a
result of a Change of Control of Verastem. Verastem Patents existing in the
Territory as of the Effective Date are set forth in Exhibit A.

1.119 “Working Group” has the meaning set forth in Section ‎3.2(g). 

Article 2
LICENSE

2.1 Exclusive License Grant to Licensee. Subject to the terms and conditions of
this Agreement, Verastem hereby grants to Licensee an exclusive (subject to
Verastem’s retained rights as set forth in Section ‎2.7), royalty-bearing,
non-transferable (except in accordance with Section ‎14.2) license, with the
right to grant sublicenses (solely in accordance with Section ‎2.3), under the

13

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Verastem IP to (a) Develop (subject to Section ‎4.2) Licensed Compound or
Licensed Products and Commercialize Licensed Products in the Field in the
Territory, and (b) obtain, hold and maintain the Regulatory Approvals and any
pricing or reimbursement approvals for the Licensed Products in the Field in the
Territory. 

2.2 Non-Exclusive License Grant to Licensee. Verastem hereby grants to Licensee
a non-exclusive, royalty-bearing, non-transferable (except in accordance with
Section 14.2) license with the right to grant sublicenses (solely in accordance
with Section ‎2.3), under the Verastem IP to (a) conduct Clinical Trials for
Licensed Products and certain preclinical studies for Licensed Compound or
Licensed Products [* * *] solely for the purpose of supporting an application
for Regulatory Approval of Licensed Products in the Territory (such Clinical
Trials and preclinical studies shall be regarded as a part of the Development in
the Territory under the Development Plan), and (b) subject to the requirements
set forth in this Section ‎2.2 and Section ‎6.1,  Manufacture the Licensed
Compound and the Licensed Products inside and outside of the Territory, solely
for purposes of Exploitation of the Licensed Product in the Field in the
Territory. For the avoidance of doubt, Licensee shall have no right to practice
the license granted by Verastem in the foregoing Section ‎2.2(b), except to the
extent expressly set forth in the Supply Agreement with respect to the limited
Manufacturing license granted by Verastem to Licensee to fill, finish, package,
and label the Licensed Product (as provided in the Exhibit H), unless and until
the occurrence of a Supply Failure by Verastem (as defined in the Supply
Agreement). In the event that Licensee desires to conduct a Clinical Trial or
preclinical study outside of the Territory in any country or region other than
[* * *], Licensee shall be required to obtain Verastem’s prior written consent.

2.3 Right to Sublicense. 

(a) Sublicense to its Affiliates. Subject to the terms and conditions of this
Agreement, Licensee shall have the right to grant sublicenses of the License to
its Affiliates to fulfill any of its obligations under this Agreement, provided
that such sublicense shall automatically terminate if such Affiliate ceases to
be an Affiliate of Licensee, and Licensee shall notify Verastem in writing of
such sublicense. Licensee shall remain directly responsible for all of its
obligations under this Agreement, regardless of whether any such obligation is
delegated or sublicensed to an Affiliate, and any breach of the terms or
conditions of this Agreement by any of such Affiliate of Licensee shall be
deemed a direct breach by Licensee of such terms or conditions of this
Agreement.

(b) Sublicense to Third Parties. 

(i) Licensee shall have the right to grant sublicenses of the License to Third
Parties to fulfill any of its obligations under this Agreement (any such Third
Party, a “Sublicensee”), and Licensee shall notify Verastem in writing of such
sublicense. Notwithstanding the foregoing, Licensee shall obtain Verastem’s
prior written consent if Licensee wishes to sublicense all or substantially all
of Licensee’s rights or obligations to a Third Party under this Agreement in the
Territory. 



14

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(ii) Each sublicense granted pursuant to Section ‎2.3‎(a) shall be subject to a
written agreement that is consistent with the terms and conditions of this
Agreement, and Licensee shall ensure that Sublicensees comply with the terms and
conditions of this Agreement. Licensee will remain directly responsible for all
its obligations under this Agreement, regardless of whether any such obligation
is delegated or sublicensed to any of Sublicensees, and any breach of the terms
or conditions of this Agreement by such Sublicensees shall be deemed a direct
breach by Licensee of such terms or conditions of this Agreement. 

(iii) Licensee shall Control, or shall cause Sublicensees to assign to Licensee,
all intellectual property rights with respect to the Licensed Compound or
Licensed Products that are made, discovered, developed or otherwise created by
such Sublicensees in the course of performing such sublicense agreement.

(iv) Licensee shall provide Verastem with a copy of any sublicense agreement
pursuant to which the applicable Sublicensee is Commercializing the Licensed
Product (except, for the avoidance of doubt, with respect to distributors or
wholesalers), and a certified English translation thereof, within [* * *] days
after the execution of any such sublicense agreement provided that Licensee may
redact financial and confidential portions of such sublicense agreement.
 Further, Licensee will provide Verastem with copies of any quality oversight or
audit reports from audits that Licensee has conducted on any of its Sublicensees
that Licensee engages to fulfill its obligations under this Agreement to the
extent such reports are relevant to such Sublicensees’ conduct of such
obligations no later than [* * *] days after receiving or preparing, as
applicable, any such report.

2.4 Right to Subcontract. 

(a) Licensee shall have the right to engage CROs, contract manufacturing
organizations, distributors and other Third Parties to perform its activities
under this Agreement (each, a “Subcontractor”); provided, that (i) Licensee
shall cause its Subcontractors to be bound by written obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Agreement, (ii) Licensee shall remain directly responsible for any activities
that have been subcontracted to its Subcontractor and shall be responsible for
the performance of its Subcontractors, and (iii) any breach by a Subcontractor
of the terms and conditions of this Agreement shall be deemed a breach by
Licensee of such terms and conditions. Licensee shall Control, or shall cause
its Subcontractors to assign to Licensee, all intellectual property rights
solely relating to the Licensed Compound or Licensed Products (including, for
the avoidance of doubt, Development Data resulting from such subcontracted
activities) that are made, discovered, developed or otherwise created by such
Subcontractors in the course of performing such subcontracted activities.
 Further, Licensee shall provide Verastem with copies of any quality oversight
or audit reports from audits that Licensee has conducted on any of its
Subcontractors that Licensee engages to the extent such reports are relevant to
such Subcontractors’ conduct of subcontracted activities no later than [* * *]
days after receiving or preparing, as applicable, any such report.



15

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(b) Verastem shall have the right to engage its Subcontractors to perform its
activities for which Verastem is assuming obligations under this Agreement,
provided, that (i) Verastem shall remain directly responsible for any activities
that have been subcontracted to its Subcontractor and shall be responsible for
the performance of its Subcontractors, and (ii) any breach by a Subcontractor of
the terms and conditions of this Agreement shall be deemed a breach by Verastem
of such terms and conditions. Verastem shall Control, or shall cause its
Subcontractors to assign to Verastem, all intellectual property rights solely
relating to the Licensed Compound or Licensed Product (including, for the
avoidance of doubt, Development Data resulting from such subcontracted
activities) that are made, discovered, developed or otherwise created by such
Subcontractors in the course of performing such subcontracted activities. 

2.5 Upstream Licenses.  

(a) Licensee acknowledges and agrees that:

(i) (A) Verastem obtained the rights to certain Verastem IP from Infinity
Pharmaceuticals, Inc. (“Infinity”) under that certain Amended and Restated
License Agreement, dated November 1, 2016, by and between Infinity and Verastem
(the “Infinity Agreement”); (B) Infinity obtained certain of such rights from
Intellikine LLC (“INK”) under that certain Amended and Restated Development and
License Agreement, dated December 24, 2012, as amended, by and between Infinity
and INK (the “INK Agreement”) (each of Infinity and INK, the “Upstream
Licensors”, and each of the Infinity Agreement and the INK Agreement, an
“Upstream License Agreement”); (C) the License constitutes a sublicense under
each applicable Upstream License Agreement; and (D) each such sublicense is
subject to the terms and conditions of the applicable Upstream License
Agreement; 

(ii) Licensee shall, and shall cause its Affiliates and Sublicensees to, comply
in all material respects with the Upstream License Agreements and take any
action reasonably requested by Verastem to prevent any potential material breach
by Licensee, its Affiliates or Sublicensees of any applicable term of any
Upstream License Agreements;

(iii) it has received a redacted copy of the INK Agreement and a copy of the
Infinity Agreement existing as of the Effective Date; and

(iv) notwithstanding any provision of this Agreement to the contrary, (A)
Verastem may provide a copy of this Agreement, and any amendment to this
Agreement, to any Upstream Licensor, and (B) Verastem may provide to any
Upstream Licensor any information required to be provided to such Upstream
Licensor in accordance with the applicable Upstream License Agreement. Verastem
acknowledges and agrees that Licensee may provide to any Affiliate or
Sublicensee a copy of the Upstream License Agreement and this Agreement;
provided that such Affiliate or Sublicensee is subject to confidentiality and
non-use obligations no less stringent than those set forth in Article 8.

(b) [* * *]



16

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

2.6 Disclosure of the Verastem IP.  Verastem shall, within [* * *] days after
the Effective Date, furnish to Licensee a then-current data/information package
that includes existing Regulatory Documents and existing Development Data that
are necessary or reasonably useful to Develop and seek Regulatory Approval for
the Licensed Compound and Licensed Product in the Territory (the “Initial Tech
Transfer”). Verastem shall be responsible for the costs of such Initial Tech
Transfer up to [* * *] FTE hours, after which Licensee shall [* * *]. 

2.7 Verastem Retained Rights.  Notwithstanding the exclusive nature of the
License, Verastem expressly retains the rights to use the Verastem IP in the
Field in the Territory to the extent necessary to perform its obligations under
this Agreement and to Develop and Manufacture Licensed Compound and Licensed
Products in the Territory (solely for Commercialization of Licensed Products
outside the Territory), in each case whether directly or through its Affiliates,
Third Party Licensees or Subcontractors. For clarity, and without limiting the
foregoing, Verastem retains the exclusive right to practice, license and
otherwise exploit the Verastem IP outside the scope of the License (e.g.,
outside the Field or outside the Territory). 

2.8 License Grant to Verastem.  Licensee hereby grants to Verastem a
non-exclusive, fully-paid, royalty-free, perpetual, irrevocable and
sublicenseable (through multiple tiers) license under the Licensee IP, to the
extent necessary or useful, to Exploit the Licensed Compound and the Licensed
Products in the Field outside the Territory, provided that, in the event of a
termination of this Agreement pursuant to Section ‎12.2, the foregoing license
shall apply on a worldwide basis. 

2.9 No Implied Licenses; Negative Covenant.  Except as expressly set forth
herein, neither Party shall acquire any license or other intellectual property
interest, by implication or otherwise, under any Patent Rights, Know-How,
trademarks, or other intellectual property rights of the other Party. Licensee
shall not, and shall not permit any of its Affiliates, Sublicensees or
Subcontractors to, practice any Verastem IP outside the scope of the License.  
 

2.10 Reimbursement for Third Party IP Sublicense.  If, during the Term, Verastem
obtains Control of any intellectual property rights from a Third Party (other
than as a result of a Change of Control of Verastem), which intellectual
property rights are useful for the Development or Commercialization of Licensed
Products in the Field in the Territory (excluding, for the avoidance of doubt,
Infringed Patent Rights which are subject to the provisions of Section ‎7.4(c)),
then Verastem shall so notify Licensee in writing of such intellectual property
rights, including a description thereof and any payments that Verastem is
obligated to pay in connection with the grant, maintenance or exercise of a
sublicense to Licensee in the Territory (the “TP-IP Sublicense Payments”), and
Licensee shall have the right to elect to take such a sublicense under such
intellectual property rights. If Licensee so elects, then such intellectual
property rights shall be included in the Verastem IP and sublicensed to Licensee
hereunder, subject to the terms and conditions of this Agreement and the
agreement between Verastem and such Third Party (which Third Party shall be
deemed an Upstream Licensor hereunder, and any such Agreements shall be deemed
Upstream License Agreements), and Licensee shall [* * *]. 



17

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

2.11 Non-Compete.  During the Term, Licensee shall not, and shall ensure that
its Affiliates and Sublicensees do not, [* * *], without the prior written
consent of Verastem. 

2.12 [* * *]. 

Article 3
GOVERNANCE

3.1 Alliance Managers.  Each Party shall appoint an individual to act as its
alliance manager under this Agreement as soon as practicable after the Effective
Date (each Party’s appointed individual, its “Alliance Manager”).  Each Alliance
Manager shall have the ability to speak English sufficient for purposes of
business communication. The Alliance Managers shall: (a) serve as the primary
points of contact between the Parties for the purpose of providing the other
Party with information on the progress of a Party’s activities under this
Agreement; (b) be responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties, provided that all communications between the Parties shall be in
English; (c) facilitate the prompt resolution of any disputes; and (d) attend
JSC meetings (as a non-voting participant) and JPT meetings. An Alliance Manager
may also bring any matter to the attention of the JSC, JPT or applicable Working
Group if such Alliance Manager reasonably believes that such matter warrants
such attention. Each Party may replace its Alliance Manager at any time upon [*
* *] days prior written notice to the other Party. 

3.2 Joint Steering Committee. 

(a) Formation.  No later than [* * *] days following the Effective Date, the
Parties shall establish a joint steering committee (the “JSC”) to monitor and
coordinate the Development and Commercialization of Licensed Products in the
Field in the Territory, as set forth in Section ‎3.2‎(b) below. The JSC will be
comprised of an equal number of representatives from each Party and a minimum of
three (3) representatives of each Party, each with the requisite experience and
seniority to enable them to make decisions on behalf of the Parties with respect
to the issues falling within the jurisdiction of the JSC.  From time to time,
each Party may substitute one or more of its representatives to the JSC upon
written notice to the other Party.  

(b) Role and Purpose.  The JSC shall (i) provide a forum for the discussion of
the Parties’ activities under this Agreement and for sharing with Verastem the
progress, results and other relevant information with respect to the Development
and Commercialization by Licensee in the Field in the Territory; (ii) review,
discuss and approve the overall strategy for the Exploitation of Licensed
Products in the Field in the Territory; (iii) review, discuss and approve any
amendments to the Development Plan in accordance with Section ‎4.2; (iv) review,
discuss and approve the Commercialization Plan and amendments thereto; (v)
establish and oversee the JPT and Working Groups as necessary or advisable to
further the purpose of this Agreement; (vi) serve as a forum for Verastem to
share the Global Strategy, the study plans and details for the Global Clinical
Trials, and status, results and other relevant information in connection with
the Global Clinical Trials and Verastem’s Exploitation of the Licensed Product
in the Field outside the

18

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Territory; and (vii) perform such other functions as expressly set forth in this
Agreement or allocated to the JSC by the Parties’ written agreement.

(c) Limitation of Authority.  The JSC shall only have the powers expressly
assigned to it in this ‎Article 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement (except for amendments to the Development Plan pursuant to Section
4.2); (ii) waive either Party’s compliance with the terms and conditions of this
Agreement; or (iii) determine any issue in a manner that would conflict with the
express terms and conditions of this Agreement. 

(d) Meetings. The JSC shall hold meetings on a regular basis, but no less
frequently than [* * *] per Calendar Year, or with such other frequency as the
Parties may agree. The JSC may meet in person or by means of teleconference,
Internet conference, videoconference or other similar communication method;
provided that all such meetings shall be conducted in English; and
provided further, that at least [* * *] during the period commencing on the
Effective Date and ending on the date the JSC is disbanded pursuant to Section
‎3.2(h), such meetings will be conducted in person at locations selected
alternatively by Verastem and Licensee or at such other location as the Parties
may agree. Each Party shall bear its own expenses related to participation in
and attendance at such meetings by its respective JSC representatives. The
Alliance Manager of Verastem shall prepare minutes for each JSC meeting and
provide such minutes to the Alliance Manager of Licensee within [* * *] days of
each such meeting, and the Alliance Managers shall ensure that such minutes are
reviewed and approved by their respective Parties within [* * *] days
thereafter. For the avoidance of doubt, the meetings of the JSC and the JPT
shall be conducted in English, and any materials provided to the JSC in
connection with such discussions shall be provided in English.

(e) Decision-Making.  All decisions of the JSC shall be made by unanimous vote,
with each Party’s representatives collectively having one (1) vote. If after
reasonable discussion and good faith consideration of each Party’s view on a
particular matter before the JSC, the JSC cannot reach a unanimous decision as
to such matter within [* * *] days after such matter was brought to the JSC for
resolution, then such matter shall be referred to the Chief Executive Officer of
Verastem (or an executive officer of Verastem designated by the Chief Executive
Officer of Verastem who has the power and authority to resolve such matter) and
the Head of Pharmaceutical Division of Licensee (collectively, the “Executive
Officers”) for resolution. If the Executive Officers cannot resolve such matter
within [* * *] days after such matter has been referred to them, then [* * *],
provided that Licensee shall not make any decision or take any action that (i)
could reasonably be expected to adversely impact the Licensed Product outside of
the Territory, including the Licensed Product brand as established under the
Global Strategy, (ii) requires Verastem to perform or refrain from reforming any
activity except as expressly required under this Agreement, or (iii) requires
Verastem to provide any resources or bear any costs except as expressly required
under this Agreement, in each case without first obtaining Verastem’s prior
written consent, which consent may be withheld in Verastem’s sole discretion. 



19

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(f) Joint Project Team.  No later than [* * *] days following the Effective
Date, the JSC will form a joint project team (the “JPT”) to coordinate and
oversee the day-to-day performance of the activities and obligations of the
Parties under this Agreement. The JPT will be composed of representatives from
each Party who have direct knowledge and expertise in each of the following
functional areas: clinical, clinical operations, pharmaceutical development,
regulatory, safety, manufacturing, intellectual property, marketing and
commercial, in each case, as such functional areas relate to products similar to
the Licensed Compound or the Licensed Products. The JPT shall meet at least once
per [* * *], or such other frequency as the JSC may determine. The JPT may meet
in person or by means of teleconference, Internet conference, videoconference or
other similar communications method. The JPT and its activities shall be subject
to the oversight of, and shall report to, the JSC and the JSC shall resolve all
disputes that arise within the JPT within [* * *] days after any such matter is
brought to the JSC for resolution. In no event shall the authority of the JPT
exceed the authority of the JSC. Each Party shall be responsible for all of its
own expenses of participating in the JPT.

(g) Working Groups.  From time to time, the JSC may establish joint working
groups (each, a “Working Group”) on an “as-needed” basis to oversee specific
functional areas or activities and coordinate the day-to-day performance of such
activities under this Agreement, which establishment of Working Groups shall be
reflected in the minutes of the meetings of the JSC. Each such Working Group
shall be constituted, shall meet as frequently as and shall operate as the JSC
may determine. Working Groups may meet in person or by means of teleconference,
Internet conference, videoconference or other similar communications method.
Each Working Group and its activities shall be subject to the oversight of, and
shall report to, the JSC, and the JSC shall resolve all disputes that arise
within a Working Group within [* * *] days after any such matter is brought to
the JSC for resolution. In no event shall the authority of any Working Group
exceed the authority of the JSC. Each Party shall be responsible for all of its
own expenses of participating in any Working Group. 

(h) Discontinuation of JSC.  The JSC shall continue to exist until the Parties’
mutual written agreement to disband the JSC. Once the JSC is disbanded, the JSC
shall have no further obligations under this Agreement and, thereafter, the
Alliance Managers shall be the points of contact for the exchange of information
under this Agreement and decisions formerly decided by the JSC shall be decided
between the Parties, subject to the other terms and conditions of this Agreement
(including the dispute resolution mechanisms set forth in ‎Article 13).

(i) Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend a meeting
of the JSC (in a non-voting capacity), JPT or any Working Group in the event
that the planned agenda for such JSC, JPT or Working Group meeting would require
such participants’ expertise; provided that if either Party intends to have any
Third Party (including any consultant) attend such a meeting, such Party shall
provide [* * *] days prior written notice to the other Party and shall ensure
that such Third Party is bound by a written confidentiality and non-use
agreement consistent with the terms of this Agreement.



20

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Article 4
DEVELOPMENT 

4.1 Diligence and Responsibilities. 

(a) Licensee shall be responsible for and use Commercially Reasonable Efforts to
Develop Licensed Products in the Field in the Territory, in a timely manner,
including the timely completion of all activities set forth in the Development
Plan.  Without limiting the foregoing, Licensee must achieve the specific
Development objectives set forth on Exhibit D hereto in accordance with the
timeframes set forth therein, as such Exhibit D may be amended from time to time
by review, discussion and approval of the JSC.  Licensee shall, and shall cause
its Affiliates, Sublicensees and its Subcontractors to, conduct all Development
under this Agreement in a professional manner and in compliance with all
Applicable Laws in the Territory, including applicable GLP, cGMP and GCP. 

(b) Without limiting the foregoing, with respect to the Global Clinical Trials,
Licensee shall have a right to elect, at its sole discretion, to perform certain
Development activities such as monitoring and site management in the Territory
by using its internal clinical research associates.  If Licensee elects (i) to
perform such Development activities of a Global Clinical Trial in the Territory,
Licensee shall, in collaboration with any global CRO engaged by Verastem to
conduct such Global Clinical Trial (including any local Affiliate of a global
CRO or global service provider), use Commercially Reasonable Efforts to perform
the Development activities in the Territory that are assigned to Licensee for
purposes of contributing to such Global Clinical Trial, or (ii) not to perform
such Development activities of a Global Clinical Trial in the Territory by using
its internal clinical research associates, such Development activities shall be
performed by a global CRO engaged by Verastem instead.

4.2 Development Plan.  All Development by Licensee in the Field in the Territory
under this Agreement shall be conducted pursuant to a written development plan
(as amended from time to time in accordance with this Section ‎4.2 and Section
‎3.2, the “Development Plan”) and the Development Plan as of the Effective Date
is attached hereto as Exhibit E.  The Development Plan will include a timeline
for submission of applicable Regulatory Documents to the PMDA and from time to
time following the Effective Date, Licensee shall have the right to propose
amendments or modifications to the Development Plan in consultation with
Verastem, and shall submit such proposed amended or modified Development Plan to
the JSC for review and comment. If such proposed amended or modified Development
Plan is approved by the JSC, then such amended or updated Development Plan shall
become effective and binding upon the Parties. Licensee shall only conduct
Development to the extent such Development is expressly contemplated by the
then-current Development Plan. 

4.3 Development Costs.    



21

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(a) Licensee shall bear all costs and expenses of the Development activities
conducted solely by Licensee, its Affiliates its Sublicensees or its
Subcontractors (whether inside or outside of the Territory) hereunder.

(b) Notwithstanding Section ‎4.3‎(a) above, with respect to a Global Clinical
Trial, Licensee shall bear (i) all costs incurred by Licensee, its Affiliates,
its Sublicensees or its Subcontractors to the extent Licensee, its Affiliates,
its Sublicensees, or its Subcontractors perform Development activities in
connection with such Global Clinical Trial in the Territory, (ii) all costs
incurred by Verastem, its Affiliates, its Third Party Licensees or its
Subcontractors to the extent Verastem, its Affiliates, its Third Party Licensees
or its Subcontractors perform Development activities in connection with such
Global Clinical Trial in the Territory, to the extent Licensee does not perform
Development activities of such Global Clinical Trial in the Territory; and (iii)
a pro rata portion of the common expenses (e.g., study management cost and data
management cost) [* * *]. Verastem may invoice Licensee on a [* * *]  basis for
the foregoing costs incurred by Verastem with respect to the Global Clinical
Trial, and Licensee shall pay the amount invoiced within [* * *] Business Days
after the receipt of any such invoice. 

4.4 Development Records.  Licensee shall maintain complete, current and accurate
records of all Development activities conducted by or on behalf of Licensee or
its Affiliates Sublicensees, or Subcontractors pursuant to this Agreement and
all data and other information resulting from such activities consistent with
its standard practices in accordance with all Applicable Laws, and in validated
computer systems that are compliant with 21 C.F.R. §11 (with respect to Global
Clinical Trials). Licensee will obtain Verastem’s written consent prior to
destroying any records relating to the Development of Licensed Products. Such
records shall fully and properly reflect all work done and results achieved in
the performance of the Development activities in good scientific manner
appropriate for regulatory and patent purposes. Licensee shall document all
non-clinical studies and Clinical Trials in formal written study reports in
accordance with Applicable Laws and applicable guidelines (e.g., GCP, GLP and
GMP). 

4.5 Clinical Trial Audit Rights.  

(a) Upon reasonable notification by Verastem and at Verastem’s cost and expense,
Verastem or its representatives shall be entitled to conduct an audit of any
Clinical Trial sites engaged by Licensee or its Affiliates or Sublicensees to
conduct Development activities under the Development Plan, subject to any
applicable restrictions contained in Licensee’s contracts with such Clinical
Trial sites, to ensure that such Clinical Trials; (i) are conducted in
compliance with applicable GCP, and (ii) meet Verastem’s standards for the
Global Clinical Trial as well in case of such Clinical Trial sites are engaged
in the Global Clinical Trials. No later than [* * *] days following the
completion of any such audit, Verastem shall provide Licensee with a written
summary of Verastem’s findings, including any potential deficiencies or other
areas of remediation that Verastem identifies during such audit, and the Parties
shall discuss in good faith such potential deficiencies and other areas of
remediation. Licensee will remediate any such deficiencies and any other areas
of remediation confirmed by both Parties within [* * *] days following such
confirmation, at Licensee’s cost and expense. Notwithstanding the foregoing, if
such deficiencies

22

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

or other areas of remediation are not, by their nature, reasonably capable of
remediation within such [* * *] day period (e.g., due to delays of the Clinical
Trial site), then such period shall be reasonably extended.

(b) Licensee will provide Verastem with copies of all quality oversight or audit
reports prepared in connection with any audit that Licensee, its Affiliates or
Sublicensees conduct of any Clinical Trial site that Licensee, its Affiliates or
Sublicensees have engaged, or are evaluating to potentially engage, to fulfill
Licensee’s Development obligations under the Development Plan no later than [* *
*] days after receiving or finalizing, as applicable, any such report.

4.6 Development Reports.  No less frequently than [* * *], Licensee shall
provide Verastem with written reports summarizing its, its Affiliates’, its
Sublicensees’ and its Subcontractors’ Development of Licensed Products,
including a summary of the data, timelines and results of such Development, and
an overview of future Development activities reasonably contemplated by
Licensee, which reports shall be provided in English. Licensee shall also
establish a secure link that includes adequate encryption safeguards to provide
Verastem with electronic access to such information. Without limiting the
foregoing, such reports shall contain sufficient detail to enable Verastem to
assess Licensee’s compliance with Licensee’s Development obligations hereunder.
[* * *]. Licensee shall promptly respond to Verastem’s reasonable requests for
additional information regarding significant Development activities, as Verastem
may request from time to time. The Parties shall discuss the status, progress
and results of Development activities at JSC meetings.

4.7 Data Exchange and Use. 

(a)  In addition to its adverse event and safety data reporting obligations
pursuant to Section ‎5.4 each Party shall promptly, but in no event later than
[* * *] days, provide the other Party with copies of all Development Data
Controlled by such Party that are generated and finalized by or on behalf of
such Party or its Affiliates, Third Party Licensees (with respect to Verastem),
Sublicensees (with respect to Licensee) or its Subcontractors, if applicable, in
the Development in the Field, provided that Verastem’s obligation to provide
such Development Data shall be  limited to such Development Data as is necessary
or useful for the Development,  Regulatory Approval or Commercialization of
Licensed Products in the Territory, and Licensee’s use of such Development Data
in applications for Regulatory Approval shall be subject to Licensee’s payment
obligations under Section 5.3(b). Such copies of Development Data shall include
a written English summary in the event that such Development Data is generated
in a language other than English.

(b) Upon Verastem’s reasonable request, Licensee shall allow Verastem to access,
review and copy records relating to the Development activities (including access
to relevant databases), to the extent that such records are Controlled by
Licensee. Upon Licensee’s reasonable request, Verastem shall allow Licensee to
access, review and copy records relating to the Development activities
(including access to relevant databases), to the extent that such records

23

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

are Controlled by Verastem, provided that Licensee’s right to access, review and
copy such records shall be limited to such records that are necessary or useful
for the Development, Regulatory Approval or Commercialization of Licensed
Products in the Territory, and Licensee’s use of such records in connection with
applications for Regulatory Approval shall be subject to Licensee’s payment
obligations under Section 5.3(b).

(c) Notwithstanding anything herein to the contrary, Licensee’s use of the
Development Data from any Verastem New Clinical Trial shall be subject to
Section ‎5.3(b).  

Article 5
REGULATORY

5.1 Licensee’s Responsibilities.  

(a) Licensee shall use Commercially Reasonable Efforts to seek Regulatory
Approval for Licensed Products in the Field in the Territory, and shall be
responsible, at its sole cost and expense, for all regulatory activities leading
up to and including the obtaining, holding and maintaining of Regulatory
Approvals and any pricing or reimbursement approvals, as applicable, for
Licensed Products from Regulatory Authorities in the Territory. Without limiting
the foregoing, Licensee must achieve the specific Regulatory Approval objectives
set forth on Exhibit D hereto in accordance with the timeframes set forth
therein, as such Exhibit D may be amended from time to time by review,
discussion and approval of the JSC.    Licensee shall keep Verastem informed of
regulatory status related to Licensed Products in the Territory and shall
promptly notify Verastem in writing of any decision by any Regulatory Authority
in the Territory regarding any Licensed Product. 

(b) Licensee shall provide to Verastem for review and comment drafts of all
material Regulatory Documents which Licensee plans to submit to a Regulatory
Authority, or any Regulatory Documents that could reasonably be expected to have
a material impact on the further Development or Regulatory Approval in the Field
in the Territory, together with a written English summary thereof, reasonably
(but in no event later than [* * *] Business Days or, if Licensee has fewer than
[* * *] Business Days to prepare a submission, as soon as reasonably
practicable) prior to submission, and shall incorporate any reasonable comments
from Verastem that are provided to Licensee before the date of such submission.
In addition, Licensee shall notify Verastem of any Regulatory Documents
submitted to or received from any Regulatory Authority in the Territory and
shall provide Verastem with copies thereof within [* * *] Business Days after
submission or receipt of such Regulatory Documents.

(c) Licensee shall provide Verastem with notice no later than [* * *] Business
Days after receiving notice of any meeting or discussion with any Regulatory
Authority in the Territory related to any the Licensed Compound or the Licensed
Product. Licensee shall lead such meeting or discussion,  provided,  however,
that Verastem shall have the right, but not the obligation, to attend and
participate in such meeting or discussion. If Verastem elects not to attend

24

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

such meeting or discussion, Licensee shall provide Verastem with a written
summary thereof in English promptly, but in no event later than [* * *] days,
following such meeting or discussion.

5.2 Verastem’s Responsibilities.  Verastem shall reasonably cooperate with
Licensee in obtaining, holding and maintaining any Regulatory Approvals and any
pricing or reimbursement approvals, as applicable, for a Licensed Product in the
Territory by providing, to the extent Controlled by Verastem and subject to
Section ‎5.3(b), access to Regulatory Approvals, Regulatory Documents and the
Development Data (including raw data and records to the extent expressly
required by Regulatory Authorities) for the Licensed Compound and Licensed
Products inside and outside of the Territory.  [* * *].

5.3 Right of Reference and Use.    

(a) Each Party hereby grants to the other Party the right of reference to all
Regulatory Documents pertaining to Licensed Products in the Field submitted by
or on behalf of such Party or its Affiliates provided that Licensee’s right of
reference to Verastem’s Regulatory Documents shall be (i) subject to Section
5.3(b) and (ii) limited to Regulatory Documents Controlled by Verastem or its
Affiliates, and (iii) solely for the purpose of seeking, obtaining and
maintaining Regulatory Approval and any pricing or reimbursement approvals, as
applicable, of Licensed Products in the Field in the Territory. Each Party shall
bear its own costs and expenses associated with providing the other Party with
the right of reference pursuant to this Section ‎5.3. 

(b) If Licensee elects to include any Development Data from a Verastem New
Clinical Trial in any application for Regulatory Approval in the Territory for
the purpose of supporting efficacy of any Licensed Product (excluding, for the
avoidance of doubt, inclusion of Development Data in supplemental documents for
purposes that are unrelated to efficacy, such as mandatory inclusion in the
Licensed Product’s safety database), then Licensee shall be responsible for a
portion of the costs of such Verastem New Clinical Trial as follows:

(i) In the event that Licensee notifies Verastem in writing before enrollment of
the first patient in such Verastem New Clinical Trial, Licensee shall be
responsible for [* * *] of the costs incurred by Verastem in the conduct of such
Verastem New Clinical Trial.  Verastem shall invoice Licensee on a [* * *]
 basis for the amount of foregoing Licensee’s cost burden, and Licensee shall
pay the amount invoiced within [* * *] Business Days after the receipt of such
invoice.

(ii) In the event that Licensee notifies Verastem in writing after the
enrollment of the first patient in such Verastem New Clinical Trial, but before
Verastem’s final data becomes available, Licensee shall be responsible for [* *
*] of the costs incurred by Verastem in the conduct of such Verastem New
Clinical Trial. Verastem shall invoice Licensee [* * *] of the costs actually
incurred by Verastem up to that point and Licensee shall pay the amount invoiced
within [* * *] Business Days after the receipt of any such invoice.  Thereafter,
Verastem shall invoice Licensee on a [* * *] basis for the amount of foregoing
Licensee’s cost burden, and

25

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Licensee shall pay the amount invoiced within [* * *] Business Days after the
receipt of such invoice.

(iii) In the event that Licensee notifies Verastem in writing after the final
data of such Verastem New Clinical Trial is available, Licensee shall be
responsible for [* * *] of the costs incurred by Verastem in the conduct of such
Verastem New Clinical Trial.  Verastem shall invoice Licensee for the amount of
foregoing Licensee’s cost burden, and Licensee shall pay the amount invoiced
within [* * *] Days after the receipt of such invoice.

(c) Notwithstanding the foregoing Section ‎5.3‎(b), with respect to the [* * *]
Clinical Trial, the [* * *] Clinical Trial and the [* * *], Licensee shall be
required to notify Verastem in writing by the later of (i) [* * *] days
following the Effective Date or (ii) [* * *] days after [* * *] the [* * *]
Clinical Trial, the [* * *] Clinical Trial, or the [* * *], as applicable, if
Licensee desires to include any Development Data from any such Clinical Trial in
any application for Regulatory Approval in the Territory for the purpose of
supporting efficacy of any Licensed Product (excluding, for the avoidance of
doubt, inclusion of Development Data in supplemental documents for purposes that
are unrelated to efficacy, such as mandatory inclusion in the Licensed Product’s
safety database).  If Licensee so notifies Verastem, then Licensee shall be
responsible for [* * *] of the costs incurred by Verastem in the conduct of the
[* * *]. Verastem shall invoice Licensee [* * *] of the costs actually incurred
by Verastem up to that point and Licensee shall pay the amount invoiced within
[* * *] Business Days after the receipt of any such invoice.  Thereafter,
Verastem shall invoice Licensee on a [* * *] basis for the amount of Licensee’s
cost burden, and Licensee shall pay the amount invoiced within [* * *] Business
Days after the receipt of such invoice.  If Licensee elects to use the
Development Data from the [* * *] Clinical Trial, the [* * *] Clinical Trial or
the [* * *] after such period, then Sections 5.3(b)(ii) and 5.3(b)(iii) shall
apply accordingly.

5.4 Adverse Events Reporting.

(a) Promptly following the Effective Date, but in no event later than [* * *]
days thereafter, Licensee and Verastem shall develop and agree in a written
agreement to worldwide safety and pharmacovigilance procedures for the Parties
with respect to Licensed Products, such as safety data sharing and exchange,
adverse events reporting and prescription events monitoring (the
“Pharmacovigilance Agreement”). Such Pharmacovigilance Agreement shall describe
the obligations of both Parties with respect to the coordination of collection,
investigation, reporting and exchange of information between the Parties
concerning adverse events or any other safety issue of any significance and
product quality and product complaints involving adverse events, in each case
with respect to Licensed Products and sufficient to permit each Party and its
Affiliates, Third Party Licensees and Sublicensees to comply with its legal
obligations with respect thereto. The Pharmacovigilance Agreement shall be
promptly updated if required by changes in Applicable Law. Each Party hereby
agrees to comply with its respective obligations under the Pharmacovigilance
Agreement and to cause its Affiliates, Third Party Licensees and Sublicensees to
comply with such obligations.



26

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(b) Licensee shall maintain an adverse event database for Clinical Trials
conducted in the Territory under the Development Plan, at its sole cost and
expense. Licensee shall be responsible for reporting to the applicable
Regulatory Authorities in the Territory all quality complaints, adverse events
and safety data related to Licensed Products for all Clinical Trials conducted
in the Territory under the Development Plan, as well as responding to safety
issues and to all requests of Regulatory Authorities related to Licensed
Products in the Territory. Verastem shall maintain a global adverse event
database for the completed Clinical Trials and any future Global Clinical Trials
or Verastem New Clinical Trials at Verastem’s cost and expense, except for any
costs allocated to Licensee pursuant to Section ‎4.3.  

5.5 Safety and Regulatory Audits. 

(a) If a Regulatory Authority desires to conduct an inspection or audit of
Licensee, its Affiliates, Sublicensees or Subcontractors (including Clinical
Trial sites) relating to the Licensed Compound or the Licensed Products,
Licensee shall promptly notify Verastem thereof. Verastem shall have the right,
but not the obligation, to be present at any such inspection. Licensee shall
permit Regulatory Authorities to conduct inspections or audit of Licensee, its
Affiliates, Sublicenses or Subcontractors (including Clinical Trial sites)
relating to the Licensed Compound or the Licensed Products, and shall ensure
that such Affiliates, Sublicensees and Subcontractors permit such inspections or
audit. Licensee will provide Verastem with a written summary in English of any
findings of a Regulatory Authority following a regulatory audit within [* * *]
days following any such inspection or audit, and will provide Verastem with an
unredacted copy of any report issued by such Regulatory Authority following such
audit.

(b) If a Regulatory Authority desires to conduct an inspection or audit of
Verastem, its Affiliates, Third Party Licensees or Subcontractors  (including
Clinical Trial sites) relating to the Licensed Compound or the Licensed Products
for the Territory, Verastem shall promptly notify Licensee thereof. Licensee
shall have the right to request to be present at any such inspection, and
Verastem shall consider Licensee’s request in good faith. Verastem shall permit
Regulatory Authorities to conduct inspections or audit of Verastem, its
Affiliates, Third Party Licensees or Subcontractors  (including Clinical Trial
sites) relating to the Licensed Compound and/or the Licensed Products, and shall
ensure that such Affiliates, Third Party Licensees and Subcontractors permit
such inspections or audit. Verastem will provide Licensee with a written summary
in English of any findings of a Regulatory Authority following a regulatory
audit within [* * *] days following any such inspection or audit, and will
provide Licensee with an unredacted copy of any report issued by such Regulatory
Authority following such audit.

5.6 No Harmful Actions.  Each Party shall not, and shall use Commercially
Reasonable Efforts to cause its Affiliates, Sublicensees (with respect to
Licensee), Third Party Licensees (with respect to Verastem) or its
Subcontractors not to, take any action with respect to a Licensed Product that
could reasonably be expected to have an adverse impact upon the other Party’s
regulatory status of any Licensed Product.  If a Party believes that the other
Party is (or any of its Affiliates, Sublicensees (with respect to Licensee),
Third Party Licensees (with respect to Verastem) or its Subcontractors are)
taking or intends to take any action with respect to a

27

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Licensed Product that could have an adverse impact upon other Party’s regulatory
status of any Licensed Product, then such Party shall have the right to bring
the matter to the attention of the JSC and the Parties shall discuss in good
faith a resolution of such concern. Without limiting the foregoing, unless the
Parties otherwise agree: (a) Licensee shall not, and shall not permit its
Affiliates, Sublicensees or Subcontractors to, communicate with any Regulatory
Authority having jurisdiction outside the Territory with respect to any Licensed
Product, unless so ordered by such Regulatory Authority, in which case Licensee
shall immediately, but in any event within [* * *], notify Verastem of such
order; and (b) Licensee shall not, and shall not permit its Affiliates,
Sublicensees or Subcontractors to, submit any Regulatory Documents or seek
Regulatory Approvals outside the Territory.

5.7 Notice of Regulatory Action.  If any Regulatory Authority takes or gives
notice of its intent to take any regulatory action with respect to any activity
of Licensee or its Affiliates, Sublicensees or Subcontractors relating to any
Licensed Compound or Licensed Product, then Licensee shall notify Verastem of
such contact, inspection or notice or action within [* * *] hours after receipt
of any such notice or conduct of any such action. Verastem shall have the right
to review and comment on any responses to Regulatory Authorities that pertain to
a Licensed Compound or Licensed Product and Licensee shall incorporate any
reasonable comments received from Verastem. The costs and expenses of any
regulatory action in the Territory shall be borne solely by Licensee. Licensee
shall, and shall ensure that its Affiliates, Sublicensees and Subcontractors,
maintain adequate records to permit the Parties to trace the distribution, sale
and use of Licensed Products in the Territory. In addition, each Party shall
promptly, but in any event within [* * *], notify the other Party of any
information it receives regarding any threatened or pending action, inspection
or communication by or from a Third Party, including a Regulatory Authority,
that would reasonably be expected to materially adversely affect the
Exploitation of the Licensed Compounds or Licensed Products in the Territory.

Article 6
Supply and Commercialization 

6.1 Supply. 

(a) Supply by Verastem. Subject to Section ‎2.2, Section ‎6.1(a), and the terms
and conditions of the Supply Agreement, Verastem shall supply to Licensee, and
Licensee hereby agrees to purchase from Verastem, any and all requirements of
(i) Licensed Compound for Development and (ii) Licensed Product for Development
and Commercialization in the Territory during the Term, in each case ((i) and
(ii)), limited solely to Licensed Compound in the same bulk drug substance form,
and the formulation of Licensed Product, in each case that Verastem or its
Affiliates is at the applicable time of such supply, Manufacturing or having
Manufactured for Development and Commercialization purposes by Verastem, its
Affiliates or Third Party Licensees (as applicable). Subject to the foregoing,
Verastem shall supply Licensed Compound or Licensed Product [* * *], at a
transfer price equal to Verastem’s Fully Burdened Manufacturing Costs plus a
fixed handling amount of [* * *]. Within [* * *] months] following the Effective
Date, the Parties will execute a separate supply agreement containing supply and
quality terms and

28

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

conditions consistent with the principles set forth on Exhibit H hereto (Supply
Agreement Key Terms) and typical for such agreements (the “Supply Agreement”).
Verastem shall invoice Licensee for the Licensed Compound and Licensed Product
upon delivery and Licensee shall pay the amount invoiced within [* * *] Business
Days after its receipt of the invoice.

(b) Responsibilities of each Party.  Within [* * *] months following the
Effective Date, the Parties shall enter into a separate quality agreement that
describes the responsibilities of each Party in the area of technical
cooperation and quality assurance with respect to the supply of the Licensed
Product in the Territory and containing terms and conditions consistent with the
principles set forth on Exhibit H hereto and typical for such agreements (the
“Quality Agreement”).

(c) Technology Transfer and Cooperation.  In the event of a Supply Failure (as
such term is defined in the Supply Agreement), Verastem shall, and shall cause
its Affiliate(s) or Subcontractor(s) to, as applicable, provide Licensee with
reasonable support and cooperation, at Verastem’s expense, to complete a
technology transfer of the Verastem Know-How related to the Manufacture of the
Licensed Product to Licensee or its designee in accordance with a technology
transfer plan to be agreed upon by the Parties. 

6.2 Commercialization Diligence.   Licensee shall be responsible for, and shall
use Commercially Reasonable Efforts to Commercialize each Licensed Product in
the Field in the Territory, including the timely performance of all activities
set forth in the Commercialization Plan for such Licensed Product, at its sole
cost and expense.

6.3 Commercialization Plan.  The Commercialization activities with respect to a
Licensed Product shall be set forth in a written plan that contains, in
reasonable detail, the major Commercialization activities, including revenue
targets and unit forecasts, planned for such Licensed Product in the Territory
and the timelines for achieving such activities (the “Commercialization Plan”).
Licensee shall deliver an initial draft of the Commercialization Plan to
Verastem for Verastem’s review no later than [* * *] months prior to the
anticipated date of the First Commercial Sale of Licensed Product in the
Territory. Verastem shall have the right to review and comment on such
Commercialization Plan and Licensee shall incorporate any reasonable comments
received from Verastem prior to finalizing such Commercialization Plan.
Thereafter, from time to time, but at least every [* * *] months, Licensee shall
propose updates or amendments to the Commercialization Plan in consultation with
Verastem to reflect changes in such plans, including those in response to
changes in the marketplace, relative commercial success of such Licensed
Product, and other relevant factors that may influence such plan and activities.
Licensee shall submit a draft of updated or amended Commercialization Plan to
Verastem for review and comment during Verastem’s brand planning process in the
[* * *] of each Calendar Year (and at such other times during the Calendar Year
as the Parties may agree), and Licensee shall incorporate any reasonable
comments received from Verastem into such update or amendment.    

6.4 Commercialization Reports.  For each Calendar Year following the first
Regulatory Approval for any Licensed Product in the Territory, Licensee shall
provide to Verastem

29

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

annually within [* * *] days after the end of such Calendar Year a written
report that summarizes the Commercialization activities on a Licensed
Product-by-Licensed Product basis performed by or on behalf of Licensee, its
Affiliates and Sublicensees in the Territory during such Calendar Year. Such
report shall contain sufficient detail to enable Verastem to assess Licensee’s
compliance with its Commercialization obligations in Section ‎6.2.  [* * *].
Licensee shall provide updates to any such report at each meeting of the JSC,
JPT and any Working Group established by the JSC to oversee
Commercialization-related activities under this Agreement.

6.5 Commercial Forecast. Within [* * *] Business Days after the First Commercial
Sale of  a Licensed Product by Licensee or any of its Affiliates or
Sublicensees, and on a [* * *] basis thereafter, Licensee shall provide to
Verastem a forward-looking, non-binding forecast, for the then-current Calendar
Year (or, with respect to the first such forecast, the remainder of the current
Calendar Year), of anticipated annual Net Sales of Licensed Products in the
Territory; provided,  however, that if the First Commercial Sale of the Licensed
Product by Licensee or any of its Affiliates or Sublicensees occurs [* * *], the
first such forecast shall cover the remainder of the current Calendar Year (if
applicable) and the next Calendar Year, and no forecast shall be due by [* * *]
in such next Calendar Year.

6.6 Coordination of Commercialization Activities.  

(a) The Parties recognize that they may benefit from the coordination of certain
activities in support of the Commercialization of Licensed Products in and
outside the Territory in furtherance of the Global Strategy. As such, the
Parties shall coordinate such activities where appropriate, which may include
scientific and medical communication and Licensed Product positioning.

(b) Licensee shall keep Verastem informed on the status of any application for
pricing or reimbursement approval for Licensed Products in the Territory,
including any discussion with Regulatory Authorities with respect thereto, and
shall notify Verastem within [* * *] Business Days of any such status update or
discussion. Each Party shall have the right to determine the price of Licensed
Products sold in its territory and neither Party shall have the right to direct,
control or approve the pricing of Licensed Products in the other Party’s
territory. 

6.7 Diversion.  Each Party covenants and agrees that it shall not, and shall
ensure that its Affiliates, Third Party Licensees (with respect to Verastem) and
Sublicensees (with respect to Licensee)  shall not, either directly or
indirectly, promote, market, distribute, import, sell or have sold any Licensed
Products, including via the Internet or mail order, to any Third Party or to any
address or Internet Protocol address or the like in the other Party’s territory;
provided that each Party shall have the right to attend conferences and meetings
of congresses in the other Party’s territory and to promote and market, for
their respective territory, Licensed Products to Third Party attendees at such
conferences and meetings, subject to this Section ‎6.7. Neither Party shall
engage, nor permit its Affiliates, Third Party Licensees (with respect to
Verastem) or Sublicensees (with respect to Licensee) to engage, in any
advertising or promotional activities relating to any Licensed Products for use
directed primarily to customers or other buyers or users of Licensed Products

30

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

located in any country, jurisdiction or region in the other Party’s territory,
or solicit orders from any prospective purchaser located in any country,
jurisdiction or region in the other Party’s territory. If a Party, its
Affiliates, Third Party Licensees (with respect to Verastem) or Sublicensees
(with respect to Licensee) receive any order for Licensed Products for use from
a prospective purchaser located in a country, jurisdiction or region in the
other Party’s territory, then such Party shall immediately, but in any event
within [* * *] hours, refer that order to such other Party and shall not accept
any such orders. Neither Party shall, nor permit its Affiliates, Third Party
Licensees (with respect to Verastem) or Sublicensees (with respect to Licensee)
to, deliver or tender (or cause to be delivered or tendered) any Licensed
Products for use in the other Party’s territory. 

Article 7
PAYMENTS

7.1 Upfront Payment.    Licensee shall pay to Verastem a one-time,
non-refundable, non-creditable upfront payment of Ten Million Dollars
($10,000,000) within [* * *] Business Days after receipt of the invoice
therefor, which invoice shall be issued by Verastem on or following the
Effective Date. 

7.2 Development Milestone Payments.  Licensee shall pay to Verastem the
non-refundable, non-creditable milestone payments as set forth in this Section
7.2.  Licensee shall notify Verastem in writing of the achievement by or on
behalf of Licensee, its Affiliates or Sublicensees of  any and each milestone
event set forth  in the table below promptly following the occurrence thereof,
but in no event later than [* * *] Business Days following the occurrence
thereof.  Verastem shall issue an invoice to Licensee for the amount of the
milestone payment corresponding to such achieved milestone event, and Licensee
shall pay to Verastem such invoiced amount within [* * *] Business Days after
receipt of the invoice therefor from Verastem. 

 

Development Milestone Event

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

[* * *]



31

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Each milestone payment set forth above shall be payable only once for the
Licensed Products. If any milestone event occurs for the Licensed Products for
the [* * *] without one or more of the prior milestone events for the [* * *]
occurring for Licensed Products, then Licensee shall make the milestone
payment(s) for all such prior, unpaid milestone events for the [* * *] at the
same time it is required to pay Verastem for the milestone event that has
occurred.

7.3 Sales Milestone Payments. Subject to the terms and conditions of this
Agreement, Licensee shall pay to Verastem the following non-refundable,
non-creditable one-time sales milestone payments (each, a “Sales Milestone
Payment”) following [* * *] (each a “Sales Milestone Event”). Licensee shall
notify Verastem in writing of the achievement of each Sales Milestone Event
within [* * *] Business Days following the end of the Calendar Year in which
such Sales Milestone Event is achieved, and Verastem shall promptly issue an
invoice to Licensee for the amount of the corresponding Sales Milestone Payment.
Licensee shall pay to Verastem such invoiced amount within [* * *] Business Days
after receipt of the invoice thereof from Verastem. 

 

Sales Milestone Threshold

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

Each Sales Milestone Payment will be payable only one-time and only upon the
first achievement of the applicable Sales Milestone Event in the Territory, and
no amounts would be due for subsequent or repeated achievements.  If a Sales
Milestone Event is achieved prior to the achievement of the preceding Sales
Milestone Event set forth in the relevant chart (i.e., if a lower-listed Sales
Milestone Event is achieved before a Sales Milestone Event that is listed higher
up in the relevant chart), then upon achievement of the relevant Sales Milestone
Event, payments for all preceding Sales Milestone Events set forth in the
relevant chart shall become due and payable.

7.4 Royalty Payments to Verastem. 

(a) Royalty Payments and Rates.  Licensee shall, on a Licensed
Product-by-Licensed Product basis during the applicable Royalty Term, make
non-refundable, non-creditable royalty payments to Verastem [* * *]. 

(b) Royalty Termination Date.  Following expiration of the Royalty Term for a
given Licensed Product in the Territory (i) no further royalties shall be
payable in respect of sales of such Licensed Product in the Territory and (ii)
the License granted to Licensee hereunder with respect to such Licensed Product
in the Territory shall automatically become fully paid-up,

32

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

perpetual, irrevocable and royalty-free, in each case only to the extent that
(A) the License with respect to such Licensed Product in the Territory has not
been terminated prior to expiration of the applicable Royalty Term and (B)
Licensee has paid Verastem all royalties payable with respect to such Licensed
Product in the Territory throughout the applicable Royalty Term.

(c) Royalty Reductions

(i) Third Party Payments.  If Licensee (i) reasonably determines in good faith
that it is required to obtain a license from a Third Party to any intellectual
property right that, in the absence of such license, would be infringed by the
Commercialization in the Territory of the Licensed Product, which intellectual
property right (A) is not licensed or sublicensed hereunder, (B) claims the
composition of matter of the Licensed Compound or Licensed Product, or the
method of use of such composition of matter in the Field, and (C) is necessary
(and not just useful) to Commercialize the Licensed Product (the relevant
“Infringed Patent Right”), or (ii) shall be subject to a final court or other
binding order or ruling that such Commercialization of the Licensed Product
infringed an Infringed Patent Right requiring any payments, including a payment
of a royalty to the applicable Third Party intellectual property right holder in
respect of future sales of the Licensed Product in the Territory, then the
amount of Licensee’s royalty payments to Verastem under Section ‎7.4‎(a) shall
be reduced by [* * *] of the amount paid by Licensee to such Third Party with
respect to such Infringed Patent Right in each applicable [* * *] that is
reasonably and appropriately allocable to the Licensed Product in the Territory
in each [* * *], subject to Section ‎7.4‎(c)‎(iii).  The royalty reductions set
forth in this Section ‎7.4‎(c)‎(i) shall not apply to any amounts payable by
Licensee under Section ‎2.10.    

(ii) Generic Entry. If, in the Territory during the Royalty Term for a Licensed
Product, the sales of all Generic Products in a [* * *] exceed (i) [* * *], then
the amount of Licensee’s royalty payments to Verastem under Section ‎7.4‎(a)
with respect to such [* * *] shall be reduced to [* * *], and (ii) [* * *], then
the amount of Licensee’s royalty payments to Verastem under Section 7.4(a) with
respect to such [* * *] shall be reduced to [* * *].

(iii) Cumulative Deductions. With respect to a Licensed Product in the
Territory, in no event shall a deduction or deductions under Section
‎7.4‎(c)‎(i) and Section ‎7.4‎(c)‎(ii) reduce the royalty payment made by
Licensee in respect of Net Sales of such Licensed Product in the Territory in
any [* * *] by more than [* * *] of the royalties otherwise payable by Licensee
to Verastem under Section ‎7.4‎(a) with respect to such Licensed Product.

(d) Payments to Third Parties. Each Party shall be solely responsible for making
all payments owed by it to Third Parties, including, with respect to Verastem,
the Upstream Licensors (in accordance with the terms of the Upstream License
Agreements), and neither Party shall have any obligation to make any such
payments on behalf of the other Party.

(e) Royalty Reports and Payments.   Within [* * *], commencing with [* * *],
Licensee shall provide Verastem with a report that contains the following
information for the applicable [* * *], on a Licensed Product-by-Licensed
Product basis: (i) gross sales and Net Sales

33

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(including reasonable detail for deductions from gross sales to Net Sales) on
Licensed Product-by-Licensed Product basis, and (ii) the royalties payable under
this Section ‎7.4 (including reasonable detail for any deductions to such
royalties taken pursuant to Section ‎7.4‎(c)) for such [* * *].  Concurrent with
the delivery of the applicable [* * *] report, Licensee shall, but in no event
later than [* * *] Business Days following [* * *], pay in Dollars all royalties
due to Verastem with respect to Net Sales by Licensee, its Affiliates and their
respective Sublicensees for such [* * *]. 

(f) Payment Method, Currency, and Exchange Rate.  All payments to be made by
Licensee to Verastem under this Agreement shall be made in Dollars by electronic
funds transfer in immediately available funds to a bank account designated in
writing by Verastem. For the purposes of calculating any sums due under this
Agreement, Licensee shall convert any amount expressed in a foreign currency
into Dollar equivalents, calculated using the applicable currency conversion
rate as published in [* * *], (a) for sales, on [* * *] in which the relevant
sales were made or (b) for calculations of all other payments payable under this
Agreement, [* * *].  In the event that the “applicable currency conversion rate”
set forth in [* * *, is discontinued or no longer available, then the Parties
shall mutually agree upon an alternate currency conversion index to be used for
purposes of this Section ‎7.4.

7.5 Late Payments.  Without limiting any other rights or remedies available to
Verastem hereunder, interest shall be payable by Licensee on any amounts payable
to Verastem under this Agreement which are not paid by the due date for
payment.  All interest shall accrue and be calculated on a daily basis (both
before and after any judgment) at a rate per annum equal to [* * *] percentage
points above the then current “prime rate” in effect published in [* * *] (but
in no event in excess of the maximum rate permissible under applicable Law), for
the period from the due date for payment until the date of actual payment. In
the event that the “prime rate” set forth in [* * *], is discontinued or no
longer available, then the Parties shall mutually agree upon an alternate prime
rate index to be used for purposes of this Section ‎7.5. 

7.6 Financial Records and Audits.    

(a) Licensee shall maintain, and shall cause its Affiliates and Sublicensees to
maintain, complete and accurate records in sufficient detail to permit Verastem
to confirm the accuracy of the amount of royalty payments and other amounts
payable under this Agreement, in accordance with Japanese GAAP or International
Financial Reporting Standards, consistently applied. Upon reasonable prior
notice, such records shall be open during regular business hours for a period of
[* * *] years from the creation of individual records for examination by an
independent certified public accountant selected by Verastem and reasonably
acceptable to Licensee for the purpose of verifying for Verastem the accuracy of
the financial reports furnished by Licensee pursuant to this Agreement or of any
payments made, or required to be made by Licensee, pursuant to this Agreement.
Such audits shall not occur more often than [* * *]. Such accountant shall
execute a suitable confidentiality agreement reasonably acceptable to Licensee
prior to conducting such audit, and shall not disclose Licensee’s Confidential
Information to Verastem, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by Licensee or the amount
of payments by Licensee under this Agreement.

34

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Licensee will pay any amounts shown to be owed to Verastem but unpaid within [*
* *] days after the accountant’s report, plus interest (as set forth in Section
‎7.5) from the original due date. Verastem shall bear the full cost of such
audit unless such audit reveals an underpayment by Licensee of more than [* * *]
of the amount actually due for the time period being audited, in which case
Licensee shall [* * *]. 

(b) Upstream Licensor Audit Right. For the purpose of verifying amounts payable
by Verastem under the Upstream License Agreements, Infinity shall have the
right, no more than [* * *], at Infinity’s expense (except as set forth below),
to retain an independent certified public accountant selected by Infinity, to
review the records set forth in Section ‎7.6 above in the location(s) where such
records are maintained by Licensee upon reasonable notice and during regular
business hours.  Such representatives shall execute a suitable confidentiality
agreement reasonably acceptable to Licensee prior to conducting such audit. Such
representatives shall disclose to each of Infinity, Verastem and Licensee only
their conclusions regarding the accuracy of payments hereunder and of records
related thereto.  The right to audit any records underlying any royalty report
shall extend for [* * *] years from the end of the Calendar Year in which a
royalty report was delivered.

7.7 Taxes. 

(a)  Responsibility. Any taxes imposed on Licensee or with respect to Licensee’s
business operations or activities hereunder, including any VAT, consumption,
transfer, sales, use or other such taxes relating to the transactions
contemplated herein, shall be borne by Licensee (excluding national, state or
local taxes based on income to Verastem), and Licensee shall timely pay, and
indemnify and hold harmless, Verastem from and against all such taxes, including
any penalties or interest associated therewith.

(b) Withholding Tax.  The Parties hereby acknowledge and agree that (i) under
the Applicable Laws as of the Effective Date no withholding or similar Taxes
will be imposed or levied on account of any payment made under this Agreement,
and (ii) to the extent that there is a change in Applicable Law at any time
during the Term such that withholding or other additional potential Taxes may be
imposed or levied on account of the payment of any amounts owed under this
Agreement, then the Parties shall use Commercially Reasonable Efforts to
mitigate the amount of such Taxes that would be required to be withheld or paid,
or to mitigate the effect of such change in Applicable Law.  Notwithstanding the
foregoing, if Licensee is so required by Applicable Law to deduct and withhold
Taxes from a payment due and payable to Verastem hereunder, Licensee shall: (a)
promptly notify Verastem of such requirement; (b) make such required deduction
and withholding from the corresponding payment; (c) pay to the relevant
Governmental Authority (e.g., the applicable taxing authority) the full amount
required to be so deducted and withheld; and (d) promptly forward to Verastem an
official receipt (or certified copy) or other documentation reasonably
acceptable to Verastem evidencing such payment to such Governmental
Authority(ies). [* * *].



35

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(c) Cooperation.  The Parties acknowledge and agree that it is mutual objective
and intent to minimize, to the extent feasible under the Applicable Laws, any
Taxes payable in connection with this Agreement, and shall reasonably cooperate
each other in good faith in accordance with Applicable Laws to minimize any
Taxes in connection with this Agreement.

Article 8
CONFIDENTIALITY; PUBLICATION

8.1 Duty of Confidence.  Subject to the other provisions of this ‎Article 8:

(a) Except to the extent expressly authorized by this Agreement, all
Confidential Information of a Party (the “Disclosing Party”) shall be maintained
in confidence and otherwise safeguarded, and not published or otherwise
disclosed, by the other Party (the “Receiving Party”) and its Affiliates for the
Term and [* * *] years thereafter;

(b) the Receiving Party may only use any Confidential Information of the
Disclosing Party for the purposes of performing its obligations or exercising
its rights under this Agreement; and

(c) a Receiving Party may disclose Confidential Information of the Disclosing
Party to: (i) such Receiving Party’s Affiliates, Third Party Licensees (with
respect to Verastem)  or Sublicensees (with respect to Licensee); and (ii)
employees, directors, agents, contractors, consultants and advisors of the
Receiving Party and its Affiliates, Third Party Licensees (with respect to
Verastem) or Sublicensees (with respect to Licensee), in each case to the extent
reasonably necessary for the purposes of, and for those matters undertaken
pursuant to, this Agreement; provided that such Persons are bound by legally
enforceable obligations to maintain the confidentiality of the Disclosing
Party’s Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement; and provided further that each Party shall remain
responsible for any failure by its Affiliates, Third Party Licensees (with
respect to Verastem) or Sublicensees (with respect to Licensee), and its and its
Affiliates’, Third Party Licensees’ (with respect to Verastem)  or Sublicensees’
(with respect to Licensee) respective employees, directors, agents, consultants,
advisors, and contractors, to treat such Confidential Information as required
under this Section ‎8.1 as if such Affiliates, Third Party Licensees (with
respect to Verastem) or Sublicensees (with respect to Licensee) employees,
directors, agents, consultants, advisors and contractors were Parties directly
bound to the requirements of this Section ‎8.1.  

8.2 Exemptions.  Information of a Disclosing Party will not be deemed to be
Confidential Information of such Disclosing Party to the extent that the
Receiving Party can demonstrate through competent evidence that such
information:

(a) is known by the Receiving Party or any of its Affiliates without an
obligation of confidentiality at the time of its receipt from the Disclosing
Party, and not through a prior disclosure by or on behalf of the Disclosing
Party, as documented by the Receiving Party’s business records;



36

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(b) is generally available to the public before its receipt from the Disclosing
Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure by the Disclosing Party and other than through any
act or omission of the Receiving Party (or any Person to whom the Receiving
Party disclosed such Confidential Information) in breach of this Agreement;

(d) is subsequently disclosed to the Receiving Party or any of its Affiliates
without obligation of confidentiality by a Third Party who may rightfully do so
and is not under a conflicting obligation of confidentiality to the Disclosing
Party; or

(e) is developed by the Receiving Party or any of its Affiliates independently
and without use of or reference to any Confidential Information received from
the Disclosing Party, as documented by the Receiving Party’s business records.

No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party, unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

8.3 Authorized Disclosures.  Notwithstanding the obligations set forth in
Sections ‎8.1 and ‎8.4, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent such
disclosure is reasonably necessary in the following situations:

(a) (i) regulatory filings and other filings with Governmental Authorities
(including Regulatory Authorities), as necessary for the Development and
Commercialization (and, subject to Section ‎2.2(b), Manufacturing) of the
Licensed Compound or Licensed Product; or (ii) subject to Section ‎8.6,
complying with Applicable Laws, including regulations promulgated by securities
exchanges;  

(b) disclosure of this Agreement, its terms and the status and results of
Development or Commercialization activities to actual or bona fide potential
investors, acquirors, (sub)licensees, lenders and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition, (sub)license, debt transaction or
collaboration; provided that in each such case on the condition that such
Persons are bound by written, binding obligations of confidentiality and
non-use  consistent with this Agreement;

(c) such disclosure is required by judicial or administrative process, provided
that in such event such Party shall promptly notify the other Party in writing
of such required disclosure and provide the other Party an opportunity to
challenge or limit the disclosure obligations. Confidential Information that is
disclosed by judicial or administrative process shall

37

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

remain otherwise subject to the confidentiality and non-use provisions of this
‎Article 8, and the Party disclosing Confidential Information pursuant to
Applicable Laws or court order shall (i) take all steps reasonably necessary,
including seeking of confidential treatment or a protective order, to ensure the
continued confidential treatment of such Confidential Information (ii) limit
disclosure of such Confidential Information only to that which is required to be
disclosed by the applicable Governmental Authority;

(d) such disclosure is by Verastem and is required to comply with its
obligations to one or more Upstream Licensors; or

(e) disclosure pursuant to Sections ‎8.4 and ‎8.6.

Notwithstanding the foregoing, in the event a Party is required or permitted to
make a disclosure of the other Party’s Confidential Information pursuant to
Section ‎8.3(a), it will, except where impracticable, give reasonable advance
notice to the other Party of such disclosure and use Commercially Reasonable
Efforts to secure confidential treatment of such information. In any event, each
Party agrees to take all reasonable action to avoid disclosure of Confidential
Information of the other Party hereunder.

Nothing in Sections ‎8.1 or ‎8.3 shall limit either Party in any way from
disclosing to any Third Party such Party’s U.S. or foreign income tax treatment
and the U.S. or foreign income tax structure of the transactions relating to
such Party that are based on or derived from this Agreement, as well as all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or tax structure, except to the extent that nondisclosure of
such matters is reasonably necessary in order to comply with applicable
securities laws.

8.4 Publications.   Verastem shall have the right to publicly present or publish
any Clinical Trial data, non-clinical data or any associated results or
conclusions generated pursuant to this Agreement (each such presentation or
publication, a “Publication”), provided that such presentation or publication
shall not include any Confidential Information of Licensee without Licensee’s
prior written consent. Licensee shall not have the right to issue any
Publication except with the prior written approval of Verastem and in accordance
with Verastem's Global Strategy. If Licensee desires to publicly present or
publish a Publication in accordance with the foregoing sentence, then Licensee
shall provide Verastem (including the Alliance Manager and all Verastem members
of the JSC) with a copy of such proposed Publication at least [* * *] days prior
to the earlier of its presentation or intended submission for publication, or if
Licensee has fewer than [* * *] days before submitting such proposed Publication
for the reasons of authors, Licensee shall provide Verastem (including the
Alliance Manager and all Verastem members of the JSC) with a copy of such
proposed Publication as soon as reasonably practicable. Licensee agrees that it
will not submit or present any Publication until Verastem has approved such
Publication in writing. Licensee shall incorporate any reasonable written
comments received from Verastem, including (i) the deletion of any Confidential
Information of Verastem that Verastem identifies for deletion in Verastem’s
written comments, and (ii) the deletion of any Clinical Trial data, results,
conclusions or other related information which Verastem determines, in its sole
discretion, to

38

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

conflict with Verastem’s Global Strategy with respect to the Licensed Product.
If permitted to publish or present any Publication pursuant to this Section ‎8.4
Licensee shall provide Verastem a copy of the Publication at the time of the
submission for publication or presentation. Licensee agrees to acknowledge the
contributions of Verastem, and the employees of Verastem, in all Publications as
scientifically appropriate. Licensee shall require its Affiliates, Sublicensees
and Subcontractors to comply with the obligations of this Section ‎8.4 as if
they were Licensee, and shall be liable for their non-compliance.

8.5 Publication and Listing of Clinical Trials.   Each Party agrees to comply,
with respect to the listing of Clinical Trials or the publication of Clinical
Trial results with respect to Licensed Products and to the extent applicable to
its activities conducted under this Agreement, with (a) the Pharmaceutical
Research and Manufacturers of America (PhRMA) Guidelines on the listing of
Clinical Trials and the Publication of Clinical Trial results, and (b) any
Applicable Law or applicable court order, stipulations, consent agreements and
settlements entered into by such Party; provided that any listings or
publications made pursuant to this Section ‎8.5 shall be considered a
Publication hereunder and shall be subject to Section ‎8.4. 

8.6 Publicity; Use of Names.

(a) The Parties agree that the terms and conditions of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section ‎8.3 and this Section ‎8.6. The
Parties have agreed on a press release announcing this Agreement, which is
attached hereto as Exhibit C, to be issued by the Parties on such date and time
as may be agreed by the Parties. No other disclosure of the existence or the
terms of this Agreement may be made by either Party or its Affiliates except as
provided in Section ‎8.3 and this Section ‎8.6. Licensee shall not use the name,
trademark, trade name or logo of Verastem, its Affiliates or their respective
employees in any publicity, promotion, news release or disclosure relating to
this Agreement or its subject matter, except as provided in this Section ‎8.6 or
with the prior express written permission of Verastem, except as may be required
by Applicable Laws. Licensee shall use Verastem’s corporate name in all
publicity relating to this Agreement, including the initial press release and
all subsequent press releases, and accompanied explanatory text such as
“Licensed from Verastem, Inc.”; provided that Licensee will use Verastem’s
corporate name only in such manner that the distinctiveness, reputation, and
validity of any trademarks and corporate or trade names of Verastem shall not be
impaired, in a manner consistent with best practices used by Licensee with
respect to its other collaborators, and in a manner consistent with Verastem’s
brand usage policies. Additionally, Verastem shall not use the name, trademark,
trade name or logo of Licensee, its Affiliates or their respective employees in
any publicity, promotion, news release or disclosure relating to this Agreement
or its subject matter, except as provided in this Section 8.6 or with the prior
express written permission of Licensee, except as may be required by Applicable
Laws. Verastem shall use Licensee’s corporate name in all publicity relating to
this Agreement, including the initial press release and all subsequent press
releases, and accompanied explanatory text such as “Licensed  to Yakult Honsha
Co., Ltd.”; provided that Verastem will use License’s corporate name only in
such manner that the distinctiveness, reputation, and validity of

39

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

any trademarks and corporate or trade names of Licensee shall not be impaired,
in a manner consistent with best practices used by Verastem with respect to its
other collaborators, and in a manner consistent with Licensee’s brand usage
policies.    

(b) Notwithstanding any provision of this Agreement to the contrary, Verastem
has the right to publicly disclose (i) the achievement of milestones under this
Agreement; (ii) the amount of related milestone payments if and to the extent
required by Applicable Laws (including the rules and regulations promulgated by
any applicable securities  exchange, the U.S. Securities and Exchange
Commission, or any foreign counterparts thereto); and (iii) the commencement,
completion, material data and key results of Clinical Trials conducted by
Verastem under this Agreement. After a Publication has been made available to
the public, each Party may post such Publication or a link to it on its
corporate web site without the prior written consent of the other Party. 

(c) A Party may disclose this Agreement in securities filings with the
Securities and Exchange Commission (the “SEC”) or equivalent foreign agency to
the extent required by Applicable Laws. In such event, the Party seeking such
disclosure shall prepare a draft confidential treatment request and proposed
redacted version of this Agreement to request confidential treatment for this
Agreement, and the other Party agrees to promptly (and in any event, no more
than [* * *] Business Days after receipt of such confidential treatment request
and proposed redactions) give its input in a reasonable manner in order to allow
the Party seeking disclosure to file its request within the time lines
prescribed by Applicable Laws. The Party seeking such disclosure shall
reasonably consider any comments thereto provided by the other Party within such
[* * *] Business-Day period. 

(d) Each Party acknowledges that the other Party may be legally required to make
public disclosures (including in filings with Governmental Authorities) of
certain terms of or material developments or material information generated
under this Agreement and agrees that each Party may make such disclosures as
required by Applicable Laws, provided that the Party seeking such disclosure (i)
receives advice from counsel that it is legally required to make such public
disclosure and (ii) if practicable and permitted by Applicable Laws, first
provides the other Party a copy of the proposed disclosure, and reasonably
considers any comments thereto provided by the other Party within [* * *]
Business Days after the receipt of such proposed disclosure. 

(e) Other than the press release set forth in Exhibit C and the public
disclosures permitted by Section ‎8.6(b), the Parties agree that the portions of
any other news release or other public announcement relating to this Agreement
or the performance hereunder that would disclose information other than that
already in the public domain, shall first be reviewed and approved by both
Parties (with such approval not to be unreasonably withheld or delayed), except
as required by Applicable Laws.

(f) The Parties agree that after a disclosure pursuant to Section ‎8.6(d) or
issuance of a press release (including the initial press release) or other
public announcement pursuant to Section ‎8.6(a) or Section ‎8.6‎(b) that has
been reviewed and approved by the other

40

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Party, the disclosing Party may make subsequent public disclosures reiterating
such information without having to obtain the other Party’s prior consent and
approval.

(g) Each Party shall have the right to use the other Party’s name and logo in
presentations, its website, collateral materials and corporate overviews to
describe the collaboration relationship, as well as in taglines of press
releases issued pursuant to this Section ‎8.6;  provided that each Party will
use the other Party’s corporate name only in such manner that the
distinctiveness, reputation, and validity of any trademarks and corporate or
trade names of the other Party shall not be impaired,  in a manner consistent
with best practices used by the Party for its other collaborators, and in a
manner consistent with the other Party’s brand usage policies.

Article 9
REPRESENTATIONS, WARRANTIES, AND COVENANTS

9.1 Representations, Warranties of Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

(a) it has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder;

(b) this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material Applicable Laws or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it; and

(c) there are no legal claims, judgments or settlements against or owed by it or
any of its Affiliates, or pending or, to its present knowledge, threatened,
legal claims or litigation, in each case, relating to antitrust,
anti-competition, anti-bribery or corruption violations.

9.2 Representations and Warranties of Verastem.  Verastem represents and
warrants to Licensee that as of the Effective Date:

(a) subject to Section ‎2.5, it has the right under the Verastem IP to grant the
License to Licensee, and it has not granted any license or other right under the
Verastem IP that is inconsistent with the License;

(b) it has not received any written notice from any Third Party asserting or
alleging that the Development of the Licensed Compound or Licensed Product prior
to the Effective Date infringed or misappropriated the intellectual property
rights of such Third Party;

(c) there is no pending or, to Verastem’s knowledge, no threatened (in writing),
adverse actions, suits or proceedings against Verastem involving the Verastem IP
or the Licensed Compound or Licensed Product; and



41

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(d) to Verastem’s knowledge, there are no material safety issues with respect to
the Licensed Compound or Licensed Product in the Field.

9.3 [* * *].

9.4 Representations and Warranties of Licensee.    Licensee represents and
warrants to Verastem that as of the Effective Date:

(a) Licensee and its Affiliates are not, and has not been, debarred or
disqualified by any Regulatory Authority;

(b) Licensee has sufficient financial wherewithal to (i) perform all of its
obligations pursuant to this Agreement, and (ii) meet all of its obligations
that come due in the ordinary course of business;

(c) Licensee has, or can readily obtain, sufficient technical, clinical, and
regulatory expertise to perform all of its obligations pursuant to this
Agreement, including its obligations relating to the Exploitation of Licensed
Products in the Field in the Territory; and

(d) Licensee has, and has caused its Affiliates to have, implemented and
maintained inventor reward and remuneration policies or agreements compliant
with Applicable Law sufficient to supersede any inventor claim that such
inventor is entitled to any reward or remuneration (outside of the reward or
remuneration set in such policies or agreement) for any Inventions made solely
by Licensee.

9.5 Covenant of Verastem. Verastem covenants to Licensee that:

(a) in the course of performing its obligations and exercising its rights under
this Agreement, Verastem shall comply with all Applicable Laws, including, as
applicable, cGMP, GCP and GLP standards, and shall not knowingly employ or
engage any Person who has been debarred by any Regulatory Authority, or, to
Verastem’s knowledge, is the subject of debarment proceedings by a Regulatory
Authority;

(b) Verastem will conduct the Global Clinical Trial in the Territory in strict
adherence with the study design set forth in the protocol for such Global
Clinical Trial; and

(c) Verastem will only engage Clinical Trial sites that conduct all Clinical
Trials in compliance with all Applicable Laws in the relevant jurisdiction,
including GCP and the ICH Guidelines as applicable. 

9.6 Covenants of Licensee.  Licensee covenants to Verastem that:

(a) in the course of performing its obligations and exercising its rights under
this Agreement, Licensee shall comply with all Applicable Laws, including, as
applicable, cGMP, GCP, and GLP standards, and shall not knowingly employ or
engage any Person who has been

42

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

debarred by any Regulatory Authority, or, to Licensee’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority; 

(b) Licensee will conduct its Clinical Trials under the Development Plan in
strict adherence with the study design set forth in the protocol for such
Clinical Trial, as may be amended from time to time, and will comply with the
statistical analysis plan implemented in connection therewith; and

(c) Licensee will only engage Clinical Trial sites that conduct all Clinical
Trials in compliance with Applicable Laws in the relevant jurisdiction,
including GCP and the ICH Guidelines as applicable. 

9.7 Compliance with Anti-Corruption Laws. 

(a) Notwithstanding anything to the contrary in this Agreement, Licensee agrees
that:

(i) it shall not, in the performance of this Agreement, perform any actions, or
permit its Affiliates, Sublicensees or Subcontractors to perform any actions,
that are prohibited by local and other anti-corruption laws (including the
provisions of the United States Foreign Corrupt Practices Act, collectively
“Anti-Corruption Laws”) that may be applicable to one or both Parties;

(ii) it shall not, in the performance of this Agreement, directly or indirectly,
make any payment, or offer or transfer anything of value, or agree or promise to
make any payment or offer or transfer anything of value, to a government
official or government employee, to any political party or any candidate for
political office or to any other Third Party with the purpose of influencing
decisions related to either Party or its business in a manner that would violate
Anti-Corruption Laws;

(b) Licensee represents and warrants that, to its knowledge, neither Licensee
nor any of its Affiliates, or its or their respective directors, officers,
employees, distributors, agents, representatives, sales intermediaries or other
Third Parties (including any Subcontractors) acting on behalf of Licensee or any
of its Affiliates:

(i) has taken any action in violation of any applicable Anti-Corruption Laws; or

(ii) has corruptly offered, paid, given, promised to pay or give, or authorized
the payment or gift of anything of value, directly or indirectly, to any Public
Official (as defined in Section ‎9.7(d)), for the purposes of:

(1) influencing any act or decision of any Public Official in his or her
official capacity;



43

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

(2) inducing such Public Official to do or omit to do any act in violation of
his or her lawful duty;

(3) securing any improper advantage; or

(4) inducing such Public Official to use his or her influence with a government,
Governmental Authority, or commercial enterprise owned or controlled by any
government (including state-owned or controlled veterinary, laboratory or
medical facilities) in obtaining or retaining any business whatsoever.

(c) Licensee further represents and warrants that, as of the Effective Date,
none of the officers, directors or employees of Licensee or of any of its
Affiliates or agents acting on behalf of Licensee or any of its Affiliates, in
each case that are employed or reside outside the United States, is a Public
Official.

(d) For purposes of this Section ‎9.7, “Public Official” means (i) any officer,
employee or representative of any regional, federal, state, provincial, county
or municipal government or government department, agency or other division; (ii)
any officer, employee or representative of any commercial enterprise that is
owned or controlled by a government, including any state-owned or controlled
veterinary, laboratory or medical facility; (iii) any officer, employee or
representative of any public international organization, such as the African
Union, the International Monetary Fund, the United Nations or the World Bank;
and (iv) any person acting in an official capacity for any government or
Governmental Authority, enterprise or organization identified above.

9.8 NO OTHER WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS ‎ARTICLE 9, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF VERASTEM OR LICENSEE; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE EXPRESSLY EXCLUDED
(INCLUDING TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, ANY WARRANTY
THAT THE VERASTEM IP, LICENSED COMPOUND OR ANY LICENSE PRODUCT IS COMPLETE OR
CAPABLE OF ACHIEVING A SPECIFIED GOAL OR VERASTEM OBLIGATION TO BE RESPONSIBLE
FOR ANY INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS), INCLUDING ANY
CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT.

Article 10
INDEMNIFICATION

10.1 By Licensee.  Licensee shall indemnify and hold harmless Verastem, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Verastem Indemnitee(s)”) from and against all losses,
liabilities, damages and expenses (including

44

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

reasonable attorneys’ fees and costs) incurred in connection with any claims,
demands, actions or other proceedings by any Third Party (individually and
collectively, “Losses”) to the extent arising from (a) the Exploitation of the
Licensed Compound or Licensed Products by or on behalf of Licensee or any of its
Affiliates, Sublicensees or Subcontractors, including product liability claims
(other than product liability claims resulting from Verastem’s breach of its
obligations under the Supply Agreement), (b) the gross negligence or willful
misconduct of Licensee or its Affiliates, Sublicensees or Subcontractors, (c)
Licensee’s breach of any of its representations or warranties made in or
pursuant to this Agreement or any Licensee covenants or obligations set forth in
or entered into pursuant to this Agreement, or (d) failure of Licensee or its
Affiliates, Sublicensees or Subcontractors to abide by any Applicable Laws, in
each case of clauses (a) through (d) above, except to the extent such Losses
arise out of a Verastem Indemnitee’s gross negligence or willful misconduct or
material failure to abide by any Applicable Laws.

10.2 By Verastem.  Verastem shall indemnify and hold harmless Licensee, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Licensee Indemnitee(s)”) from and against all Losses to
the extent arising from (a) the Exploitation of the Licensed Compound or
Licensed Products by or on behalf of Verastem or any of its Affiliates, Third
Party Licensees or Subcontractors (other than the Manufacture or
Commercialization of Licensed Compound or Licensed Products supplied to Licensee
or its designees under the Supply Agreement), (b) the gross negligence or
willful misconduct of Verastem or its Affiliates, Third Party Licensees or
Subcontractors, (c) Verastem’s breach of any of its representations or
warranties made in or pursuant to this Agreement or any Verastem covenants or
obligations set forth in or entered into pursuant to this Agreement, or (d)
failure of Verastem or its Affiliates, Third Party Licensees or Subcontractors
to abide by any Applicable Laws, in each case of clauses (a) through (d) above,
except to the extent such Losses arise out of any of a Licensee Indemnitee’s
gross negligence or willful misconduct or material failure to abide by any
Applicable Laws. 

10.3 Indemnification Procedure.  If either Party is seeking indemnification
under Sections ‎10.1 or ‎10.2 (the “Indemnified Party”), it shall inform in
writing the other Party (the “Indemnifying Party”) of the claim giving rise to
the obligation to indemnify pursuant to such Section within [* * *] Business
Days after receiving written notice of the claim (it being understood and
agreed, however, that the failure or delay by an Indemnified Party to give such
notice of a claim shall not affect the indemnification provided hereunder except
to the extent the Indemnifying Party shall have been actually and materially
prejudiced as a result of such failure or delay to give notice). The
Indemnifying Party shall have the right to assume the defense of any such claim
for which it is obligated to indemnify the Indemnified Party. The Indemnified
Party shall cooperate with the Indemnifying Party and the Indemnifying Party’s
insurer as the Indemnifying Party may reasonably request, and at the
Indemnifying Party’s cost and expense. The Indemnified Party shall have the
right to participate, at its own expense and with counsel of its choice, in the
defense of any claim that has been assumed by the Indemnifying Party. Neither
Party shall have the obligation to indemnify the other Party in connection with
any settlement made without the Indemnifying Party’s written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. If the
Parties cannot agree as to the application of Sections ‎10.1 or ‎10.2 as to any
claim, pending

45

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

resolution of the dispute pursuant to ‎Article 13, the Parties may conduct
separate defenses of such claims, with each Party retaining the right to claim
indemnification from the other Party in accordance with Sections ‎10.1 or ‎10.2
upon resolution of the underlying claim. 

10.4 Mitigation of Loss.  Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any claims (or potential losses or damages) under this ‎Article 10.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

10.5 Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION ‎10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER [* * *].

10.6 Insurance.  Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder [* * *].
Licensee shall provide Verastem with evidence of such insurance upon request and
shall provide Verastem with written notice at least [* * *] days prior to the
cancellation, non-renewal or material changes in such insurance. Such insurance
shall not be construed to create a limit of Each Party’s liability with respect
to its indemnification obligations under this ‎Article 10.

Article 11
INTELLECTUAL PROPERTY

11.1 Ownership. 

(a) Verastem. As between the Parties, Verastem shall retain ownership of (i) all
Verastem IP, (ii) all Inventions made solely by employees or representatives of
Verastem, and (iii) all Inventions made jointly by the employees or
representatives of both Parties. Further, Verastem shall retain ownership of all
Inventions generated in connection with any Global Clinical Trial. For clarity,
all Inventions under the foregoing subsections (ii) and (iii) of this Section
‎11.1‎(a) are part of the Verastem IP and licensed to Licensee in the Field in
the Territory under Section ‎2.1.  

(b) Licensee. As between the Parties, Licensee shall retain ownership of (i) all
Licensee IP, and (ii) all Inventions made solely by the employees or
representatives of Licensee. For clarity, all Inventions under the foregoing
subsection (ii) of this Section ‎11.1‎(b) are part of the Licensee IP and
licensed to Verastem in the Field outside of the Territory under Section ‎2.8.

(c)  Assignment. Licensee shall and hereby does assign to Verastem all right,
title and interest in and to any Inventions developed jointly by the Parties
pursuant to Section

46

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

‎11.1‎(a)(iii) above. Licensee shall take (and cause its Affiliates,
Sublicensees, and Subcontractors, including their respective employees, agents,
and contractors to take) such further actions reasonably requested by Verastem
to evidence such assignment and to assist Verastem in obtaining patent and other
intellectual property rights protection for such Inventions. Licensee shall
obligate its Affiliates, Sublicensees and Subcontractors to assign all such
jointly-invented Inventions to Licensee (or directly to Verastem) so that
Licensee can comply with its obligations under this Section ‎11.1‎(c), and
Licensee shall promptly obtain such assignment. 

11.2 Patent Prosecution. 

(a) Verastem Patents. 

(i) As between the Parties, Verastem shall have the right to control the Patent
Prosecution of all Verastem Patents (including Patent Rights within the
Inventions that are solely owned by Verastem pursuant to Section ‎11.1(a)) in
the Territory, [* * *].   Verastem shall have the sole right to control the
Patent Prosecution of all of Verastem’s patents outside the Territory, at
Verastem’s own cost and expense.

(ii) Verastem shall consult with Licensee and keep Licensee reasonably informed
of the Patent Prosecution of the Verastem Patents in the Territory and shall
provide Licensee with copies of all material correspondence received from any
patent authority in the Territory in connection therewith. In addition, Verastem
shall provide Licensee with drafts of all proposed material filings and
correspondence to any patent authority in the Territory in connection with the
Patent Prosecution of the Verastem Patents for Licensee’s review and comment
prior to the submission of such proposed filings and correspondence. 

(iii) [* * *].

(b) Licensee Patents.  As between the Parties, Licensee shall have the sole
right to control the Patent Prosecution of all Licensee Patents throughout the
world, at Licensee’s own cost and expense.

(c) Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation in the Patent Prosecution efforts under this Section
‎11.2, including providing any necessary powers of attorney and executing any
other required documents or instruments for such prosecution.

11.3 Patent Enforcement. 

(a) Notice.  Each Party shall notify the other within [* * *] Business Days of
becoming aware of any alleged or threatened infringement by a Third Party of (i)
any of the Verastem Patents in the Territory or (ii) any of the Licensee Patents
in the Territory, which infringement of such Licensee Patents adversely affects
or is expected to adversely affect any Licensed Product in the Territory, and,
in each case, any related declaratory judgment or equivalent

47

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

action alleging the invalidity, unenforceability or non-infringement of any
Verastem Patents and Licensee Patents (collectively “Product Infringement”). For
clarity, Product Infringement excludes any adversarial Patent Prosecution
proceedings.

(b) Enforcement Right.   

(i) Verastem shall have the first right, in its sole discretion, to bring and
control any legal action to enforce Verastem Patents against any Product
Infringement in the Territory at its own expense as it determines appropriate,
provided that Verastem notifies Licensee of any such legal action reasonably in
advance, and reasonably considers Licensee’s comments with respect thereto. In
the event Verastem is unable or unwilling to bring or control such legal action
against such Product Infringement in the Territory within [* * *] after the date
of notice of such Patent Infringement, Licensee, subject to any applicable
restrictions under the Upstream License Agreements, shall have the right, but
not the obligation to, take any legal action, at Licensee’s own cost and
expense, as Licensee deems appropriate to prevent or enjoin such Product
Infringement in the Territory.

(ii) Licensee shall have the first right to bring and control any legal action
to enforce Licensee Patents against any Product Infringement in the Territory at
its own expense as it reasonably determines appropriate, and in the event
Licensee is unable or unwilling to bring or control the legal action against
such Product Infringement in the Territory within [* * *] after the date of
notice of such Patent Infringement, Verastem may, but not be obligated to, take
any legal action, at Verastem’s own expense, as Verastem deems appropriate to
prevent or enjoin such Product Infringement in the Territory.

(c) Cooperation.  At the request of the Party bringing an action related to
Product Infringement, the other Party shall provide reasonable assistance in
connection therewith, including by executing reasonably appropriate documents,
cooperating in discovery and joining as a party to the action if required by
Applicable Law to pursue such action, at each such Party’s sole cost and
expense.

(d) Recoveries.  Any recoveries resulting from enforcement action relating to a
claim of Product Infringement in the Territory shall be first applied against
payment of each Party’s costs and expenses in connection therewith. [* * *].  

11.4 Infringement of Third Party Rights.  

(a) Notice.  If any Licensed Compound or Licensed Product used or sold by
Licensee, its Affiliates or Sublicensees in the Territory becomes the subject of
a Third Party’s claim or assertion of infringement of a Patent Right or other
rights in the Territory that are owned or controlled by such Third Party, then
the Party becoming aware of such claim or assertion shall promptly notify the
other Party within [* * *] days after receipt of such claim or assertion and
such notice shall include a copy of any summons or complaint (or the equivalent
thereof) received regarding the foregoing. Thereafter, the Parties shall
promptly meet to consider the claim or

48

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

assertion and the appropriate course of action and may, if appropriate, agree on
and enter into a “common interest agreement” wherein the Parties agree to their
shared, mutual interest in the outcome of such potential dispute. The Parties
shall assert and not waive the joint defense privilege with respect to any
communications between the Parties in connection with the defense of such claim
or assertion.

(b) Defense.  Licensee shall be solely responsible for the defense of any such
infringement claims brought against Licensee, at Licensee’s cost and expense and
Verastem shall provide reasonable assistance to Licensee at Verastem’s cost and
expense; provided that Licensee shall not agree to any settlement, consent to
judgment or other voluntary final disposition in connection with such defense
action without Verastem’s consent (such consent not to be unreasonably withheld,
conditioned or delayed) if such settlement, consent to judgment or other
voluntary final disposition would (1) result in the admission of any liability
or fault on behalf of Verastem, (2) result in or impose any payment obligations
upon Verastem, or (3) subject Verastem to an injunction or otherwise limit
Verastem’s ability to take any actions or refrain from taking any actions under
this Agreement or with respect to any Licensed Compound or Licensed Product.
Licensee shall keep Verastem informed on the status of such defense action, and
Verastem shall, at its own expense, (i) provide reasonable support to Licensee
upon Licensee’s reasonable request; and (ii) have the right, but not the
obligation, to participate or be separately represented in such defense action
at its sole option.

11.5 Patents Licensed From Third Parties.  Notwithstanding any provision of this
Agreement to the contrary, each Party’s rights under this ‎Article 11 with
respect to the prosecution and enforcement of any Verastem Patent that is
licensed from an Upstream Licensor to Verastem shall be subject to the
prosecution and enforcement rights of such Upstream Licensor under the
corresponding Upstream License Agreement.

11.6 Product Trademarks.    

(a) Ownership of the Licensed Trademarks.  Licensee acknowledges that, as
between the Parties, Verastem is the sole and exclusive owner of all rights,
title, and interests in and to the Licensed Trademarks, including all goodwill
associated therewith, throughout the world.  Licensee shall not, and shall cause
its Affiliates and Sublicensees not to, register or seek to register any
trademark that is substantially the same as or deceptively or confusingly
similar to any Licensed Trademark.

(b) Product Marks. Subject to Section ‎11.6(a), Licensee shall have the right to
brand Licensed Products in the Territory using trademarks, logos, and trade
names it determines appropriate for such Licensed Products, including the
Licensed Trademarks (the “Product Marks”); provided,  however, that Licensee
shall (i) provide Verastem with a reasonable opportunity to review and provide
comments on each proposed Product Mark and use thereof, (ii) give due
consideration to Verastem’s comments before selecting any Product Mark or using
any Product Mark in commerce, and (iii) not use any trademark Controlled by
Verastem or its Affiliates (including Verastem’s corporate name) without
Verastem’s prior written consent. Subject to

49

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Section ‎11.6(a), Licensee shall own all rights in the Product Marks (other than
the Licensed Trademarks) in the Territory and shall register and maintain such
Product Marks in the Territory that it determines reasonably necessary, at
Licensee’s cost and expense.

(c) Trademark Usage Guidelines and Requirements for the Licensed Trademark. 

(i) Licensee shall, and shall cause its Affiliates, Sublicensees and
Subcontractors to comply with all quality standards, quality control
requirements, and style or usage guidelines (collectively, the “Usage
Guidelines”) provided by Verastem to Licensee with respect to use of the
Licensed Trademarks stipulated in this Section 11.6(c)(i). Licensee acknowledges
and agrees that no ownership rights are vested or created by the trademark
license granted pursuant to Section ‎2.1, and that all goodwill developed by
virtue of the use of the Licensed Trademarks in accordance with this Section
‎11.6(c)(i) inures to the benefit of Verastem. Upon Verastem’s request, Licensee
shall submit to Verastem representative samples of materials bearing the License
Trademarks for Verastem’s review. Licensee shall not change, modify, alter,
create, combine with other trademarks or use the Licensed Trademarks in any
manner that would reasonably be expected to result in, or does result in (i) a
material adverse impact on such Licensed Trademarks or the goodwill associated
therewith in any country, or (ii) a material negative reputational impact on
Verastem’s or any of its Affiliates’ business in any country, or (iii) the
creation of material adverse publicity in any country for Verastem or any of its
Affiliates. Licensee shall, and shall cause its Affiliates, Sublicensees and
Subcontractors to, use the Licensed Trademarks in accordance with (A) sound
trademark usage principles, (B) all Applicable Laws, and (C) all Usage
Guidelines. Upon receipt by Licensee of any notice from Verastem that Licensee
or its Affiliates, Sublicensees or Subcontractors have failed to comply with any
of the terms or conditions of this Section ‎11.6, Licensee shall, and shall
cause its Affiliates, Sublicensees and Subcontractors to, immediately remedy
such failure. 

(ii) Licensee shall execute any documents required in the reasonable opinion of
Verastem to be entered as a “registered user” or recorded licensee of Verastem’s
Licensed Trademarks or to be removed as registered user or licensee thereof.

(iii) Licensee agrees to indemnify and to hold Verastem harmless in the event
that Verastem incurs liability as a result of Licensee’s use of the Licensed
Trademarks in the Territory, unless such liability is due to the fault of
Verastem.

11.7 Patent Marking.  Licensee shall mark all Licensed Products in accordance
with the applicable patent marking laws, and shall require all of its Affiliates
and Sublicensees to do the same. To the extent permitted by Applicable Laws and
deemed to be standard in the pharmaceutical industry in the Territory, Licensee
shall indicate on the product packaging, advertisement and promotional materials
that such Licensed Product is in-licensed from Verastem.



50

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Article 12
TERMS AND TERMINATION

12.1 Term.    This Agreement shall be effective as of the Effective Date, and
shall continue unless terminated earlier in accordance with this Article 12,
until expiration of the last Royalty Term for the last Licensed Product in the
Territory (the “Term”).

12.2 Termination

(a) Termination by Licensee for Convenience.   At any time, Licensee may
terminate this Agreement by providing written notice of termination to Verastem,
which notice includes an effective date of termination at least one hundred and
eighty (180) days after the date of the notice.

(b) Termination for Material Breach.    

(i) If either Party believes in good faith that the other is in material breach
of its obligations hereunder, then the non-breaching Party may deliver written
notice of such breach to the other Party, and the allegedly breaching Party
shall have [* * *] Business Days from receipt of such notice to dispute the
validity of such breach. For all breaches of this Agreement, the allegedly
breaching Party shall have sixty (60) days [* * *] from the receipt of the
initial notice to cure such breach. If the Party receiving notice of breach
fails to cure the breach within such sixty (60) [* * *] day period, then the
non-breaching Party may terminate this Agreement in its entirety effective on
written notice of termination to the other Party. Notwithstanding the foregoing,
(a) if such material breach (other than a payment breach), by its nature, is
curable, but is not reasonably curable within the sixty (60) day, then such
period shall be extended if the breaching Party provides a written plan for
curing such breach to the non-breaching Party and uses Commercially Reasonable
Efforts to cure such breach in accordance with such written plan; provided, that
no such extension shall exceed [* * *] days without the consent of the
non-breaching Party.

(ii) Without limiting the provisions of Section ‎12.2‎(b)(i) and subject to the
provisions of this Section ‎12.2‎(b)‎(ii), Verastem shall have the right to
terminate this Agreement in its entirety if Licensee is in material breach of
its obligations under Section ‎2.11,  Section ‎4.1,  Section ‎5.1(a),  Section
6.2 or Exhibit D; provided, however, this Agreement shall not so terminate
unless (i) Verastem provides Licensee with written notice of Verastem’s intent
to terminate, stating the reasons and justification for such termination and
recommending steps which Verastem believes Licensee should take to cure such
alleged breach, and (ii) Licensee, or its Affiliates or Sublicensee, has not (A)
during the [* * *] day period immediately following such notice, provided
Verastem with a plan for curing such breach and (B) during the sixty (60) day
period immediately following such notice carried out such plan and cured
such  breach.    

(c) Termination for Patent Challenge.  [* * *] Verastem may immediately
terminate this Agreement in its entirety if Licensee or its Affiliates or
Sublicensees, individually

51

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

or in association with any other Person, commences a legal action challenging
the validity, enforceability or scope of any Verastem Patent that is or was
included in the License at any time during the Term anywhere in the world. 

(d) Termination for Insolvency.  Each Party shall have the right to terminate
this Agreement upon delivery of written notice to the other Party in the event
that (i) such other Party files in any court or agency pursuant to any statute
or regulation of any jurisdiction a petition in bankruptcy or insolvency or for
reorganization or similar arrangement for the benefit of creditors or for the
appointment of a receiver or trustee of such other Party or its assets,
(ii) such other Party is served with an involuntary petition against it in any
insolvency proceeding and such involuntary petition has not been stayed or
dismissed within [* * *] days of its filing, or (iii) such other Party makes an
assignment of substantially all of its assets for the benefit of its creditors. 

(e) Full Force and Effect During Notice Period.  This Agreement shall remain in
full force and effect until the expiration of the applicable termination notice
period. For clarity, if any milestone event is achieved during the termination
notice period, then the corresponding milestone payment is accrued and Licensee
shall remain responsible for the payment of such milestone payment even if the
due date of such milestone payment may come after the effective date of the
termination.

12.3 Effect of Termination.    Upon the termination of this Agreement, the
following provisions shall apply (except with respect to a termination by
Licensee pursuant to Section ‎12.2(d), in which case only Section ‎12.3‎(a)
below shall apply): 

(a) License.  The License and all other rights granted by Verastem to Licensee
under this Agreement shall terminate and all sublicenses granted by Licensee
shall also terminate except as otherwise expressly set forth herein; provided
that, in the event of a termination by Licensee pursuant to Section ‎12.2(d),
the License, and Licensee’s obligation to pay Verastem all amounts payable
thereunder shall survive subject to the provisions of Section 12.4. 

(b) Regulatory Approval. Licensee shall assign to Verastem or a Third Party
designated by Verastem all Regulatory Approvals for the Licensed Products in the
Territory, at Licensee’s cost and expense. In addition, upon Verastem’s written
request, Licensee shall, at its cost and expense, provide to Verastem copies of
all tangible Development Data and Regulatory Documents Controlled by Licensee.
The Parties shall discuss and establish appropriate arrangements with respect to
safety data exchange, provided that Verastem will assume all safety and safety
database activities no later than [* * *] after the termination hereof.

(c) Product Marks.  Except with respect to the Licensed Trademarks, which, for
the avoidance of doubt, shall remain solely owned by Verastem during and
following the Term, Licensee shall transfer and assign, and shall ensure that
its Affiliates and Sublicensees transfer and assign, to Verastem, at no cost to
Verastem, all Product Marks relating to any Licensed Product and any
applications therefor (excluding any such marks that include, in whole or part,
any corporate name or logos of Licensee or its Affiliates or Sublicensees).
Verastem and its Affiliates

52

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

and licensees shall have the right to use other identifiers specific to any
Licensed Product (e.g., Licensee compound identifiers). Licensee shall also
transfer to Verastem any in-process applications for trademarks for any Licensed
Product.

(d) Inventory.  At Verastem’s election and request, Licensee shall transfer to
Verastem or a Third Party designated by Verastem some or all inventory of the
Licensed Compound and the Licensed Products [* * *] then in the possession or
control of Licensee, its Affiliates or Sublicensees; provided that Verastem
shall [* * *].

(e) Wind Down and Transition.  Licensee shall be responsible, at its own cost
and expense, for the wind-down of Licensee’s, its Affiliates’ and its
Sublicensees’ Development and Commercialization activities for the Licensed
Compound and Licensed Products. Licensee shall, and shall cause its Affiliates
and Sublicensees to, reasonably cooperate with Verastem to facilitate orderly
transition of the Development and Commercialization of the Licensed Compound and
Licensed Products to Verastem or its designee, including (i) assigning or
amending as appropriate, upon request of Verastem, any agreements or
arrangements with Third Party vendors (including distributors) to Develop,
promote, distribute, sell or otherwise Commercialize the Licensed Compound or
Licensed Products or, to the extent any such Third Party agreement or
arrangement is not assignable to Verastem, reasonably cooperating with Verastem
to arrange to continue to provide such services for a reasonable time after
termination; and (ii) to the extent that Licensee or its Affiliate is performing
any activities described above in (i), reasonably cooperating with Verastem to
transfer such activities to Verastem or its designee and continuing to perform
such activities on Verastem’s behalf for a reasonable time after termination
until such transfer is completed.

(f) Ongoing Clinical Trial.  If, at the time of such termination, Licensee or
its Affiliates are conducting any Clinical Trials, then, on a Clinical
Trial-by-Clinical Trial basis, and in Verastem’s sole discretion:

(i) If Verastem elects to have such Clinical Trial transferred to Verastem, then
Licensee shall fully cooperate, and shall ensure that its Affiliates fully
cooperate, with Verastem to transfer the conduct of such Clinical Trial to
Verastem or its designees effective as of [* * *] after the termination
effective date, and Verastem shall assume responsibility for the conduct of such
transferred Clinical Trial after the effective date of such transfer, provided
that Licensee shall bear the cost and expense of such Clinical Trial until the
effective date of such transfer; or

(ii) If Verastem elects not to have such Clinical Trial transferred to Verastem,
then Licensee shall, at its sole cost and expense, orderly wind-down the conduct
of any such Clinical Trial that is not assumed by Verastem under clause (i)
above.

(g) Return of Confidential Information. At Verastem’s election, Licensee shall
return (at Verastem’s expense) or destroy all tangible materials comprising,
bearing or containing any Confidential Information of Verastem that are in
Licensee’s or its Affiliates’ or

53

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Sublicensees’ possession or control and provide written certification of such
destruction except to the extent that Licensee is required to retain such
materials by Applicable Laws; provided that Licensee may retain one (1) copy of
such Confidential Information for its legal archives, and provided further, that
Licensee shall not be required to destroy electronic files containing such
Confidential Information that are made in the ordinary course of its business
information back-up procedures pursuant to its electronic record retention and
destruction practices that apply to its own general electronic files and
information.    Any Confidential Information retained by Licensee pursuant to
this Section 12.3(g) shall remain subject to Licensee’s confidentiality
obligations in accordance with ‎Article 8.

12.4 Bankruptcy Code § 365(n) Election.  All rights and licenses now or
hereafter granted by Verastem to Licensee under or pursuant to this Agreement,
are rights to “intellectual property” (as defined in Section 101(35A) of Title
11 of the United States Code, as amended (such Title 11, the “Bankruptcy
Code”)).  Licensee will retain and may fully exercise all of its rights under
the United States Bankruptcy Code. In the event of the commencement of a
bankruptcy or insolvency proceeding (including similar proceedings) by or
against Verastem under the Bankruptcy Code, Licensee will be entitled to a
complete duplicate of (or complete access to, as appropriate) any intellectual
property licensed to it under this Agreement (including rights of reference with
respect to Regulatory Approvals), if not already in its possession, unless
Verastem continues to perform all of its obligations under this Agreement.    

12.5 Accrued Rights. Expiration or termination of this Agreement for any reason
shall be without prejudice to any right which shall have accrued to the benefit
of either Party prior to such termination, including damages arising from any
breach under this Agreement. Expiration or termination of this Agreement shall
not relieve either Party from any obligation which is expressly indicated to
survive such expiration or termination.

12.6 Survival.    The provisions of Articles 1,  7 (except with respect to
Section ‎7.6, and solely with respect to any amounts that have accrued prior to
the effective date of expiration or termination of this Agreement), 8,  13 (with
respect to any disputes arising during the Term), 10 (solely with respect to
indemnifiable events that occur prior to the effective date of expiration or
termination of this Agreement), and 14 (as applicable), and Sections ‎2.7,
 ‎2.8,  ‎2.9,  ‎2.10 (solely with respect to amounts that accrue prior to the
effective date of expiration or termination of this Agreement), ‎4.4 (as
required by Licensee’s standard practices and in accordance with Applicable
Laws), ‎5.3(a) (solely with respect to rights of reference granted by Licensee
to Verastem), ‎5.4,  ‎9.8,  ‎11.1,  ‎11.2(b),  ‎11.6(a),  ‎12.3,  ‎12.4,  ‎12.5,
 ‎12.6, and ‎12.7, shall survive the expiration or termination of this
Agreement. 

12.7 Termination Not Sole Remedy.  Termination shall not be the sole remedy
under this Agreement and, whether or not termination is effected and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies shall remain available except as otherwise expressly agreed herein.



54

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

12.8 Termination of Upstream License Agreements.  Upon any termination of a
given Upstream License Agreement, whether with respect to the Territory or in
its entirety (except as caused by Licensee’s, its Affiliates’, or its
Sublicensees’ breach of this Agreement or the applicable Upstream License
Agreement), Verastem shall use Commercially Reasonable Efforts to put Licensee
in contact with the Upstream Licensor for purposes of Licensee negotiating a
direct license with such Upstream Licensor in the Territory, provided that
Verastem shall not be required to incur any costs or pay any amounts in
connection therewith.

Article 13  
DISPUTE RESOLUTION

13.1 General.  The Parties recognize that a dispute may arise relating to this
Agreement (a “Dispute”). Any Dispute, including Disputes that may involve the
Affiliates of any Party, shall be resolved in accordance with this ‎Article 13.

13.2 Negotiation; Escalation.  The Parties shall negotiate in good faith and use
Commercially Reasonable Efforts to settle any Dispute under this Agreement. Any
Dispute as to the breach, enforcement, interpretation or validity of this
Agreement shall be referred to the Executive Officers for attempted resolution.
In the event the Executive Officers are unable to resolve such Dispute within [*
* *] days of such Dispute being referred to them, then, upon the written request
of either Party to the other Party, the Dispute shall be subject to arbitration
in accordance with Section ‎13.3.

13.3 Arbitration.

(a) In the event of a Dispute that cannot be resolved between the Parties or the
Executive Officers as set forth in Section ‎13.2, either Party shall be free to
institute binding arbitration with respect to such dispute in accordance with
this Section ‎13.3 upon written notice to the other Party (an “Arbitration
Notice”) and seek any and all remedies available under Applicable Law. Subject
to the provisions of Section 13.3(h), any Dispute to be resolved under this
Section ‎13.3 shall be settled by binding arbitration administered by JAMS (or
any successor Entity thereto) and in accordance with the Comprehensive
Arbitration Rules and Procedures then in effect and the Expedited Procedures
contained therein, as modified in this Section ‎13.3 (the “Rules”), except to
the extent such rules are inconsistent with this Section ‎13.3, in which case
this Section ‎13.3 shall control. The proceedings and decisions of the
arbitrators shall be confidential, final and binding on the Parties, and
judgment upon the award of such arbitrators may be entered in any court having
jurisdiction thereof. 

(b) Upon receipt of an Arbitration Notice by a Party, the applicable dispute
shall be resolved by final and binding arbitration before a panel of three (3)
arbitrators (the “Arbitrators”), with each arbitrator having not less than
fifteen (15) years of experience in the biotechnology or pharmaceutical industry
and subject matter expertise with respect to the matter subject to arbitration.
Any Arbitrator chosen hereunder shall have educational training and industry
experience sufficient to demonstrate a reasonable level of scientific,
financial, medical and

55

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

industry knowledge relevant to the particular dispute. Each Party shall promptly
select one (1) Arbitrator each, which selections shall in no event be made later
than [* * *] days after receipt of the Arbitration Notice. The third Arbitrator
shall be chosen promptly by mutual agreement of the Arbitrators chosen by the
Parties, but in no event later than [* * *] days after the date that the last of
such Arbitrators was appointed. 

(c) The Arbitrators’ decision and award shall be made within [* * *] days of the
filing of the arbitration demand, and the Arbitrators shall agree to comply with
this schedule before accepting appointment. However, this time limit may be
extended by agreement of the Parties or by the Arbitrators. The Arbitrators
shall be authorized to award compensatory damages, but shall not be authorized
to reform, modify or materially change this Agreement. The Arbitrators shall,
within [* * *] days after the conclusion of the hearing, issue a written award
and statement of decision describing the material facts and the grounds for the
conclusions on which the award is based, including the calculation of any
damages awarded. The decision of the Arbitrators shall be final, conclusive and
binding on the Parties and enforceable by any court of competent jurisdiction.

(d) Each Party shall bear its own costs and expenses (including legal fees and
expenses) relating to the arbitration proceeding, except that the fees of the
Arbitrators and other related costs of the arbitration shall be shared equally
by the Parties, unless the Arbitrators determine that a Party has incurred
unreasonable expenses due to vexatious or bad faith positions taken by the other
Party, in which event the Arbitrators may make an award of all or any portion of
such expenses (including legal fees and expenses) so incurred.

(e) The Arbitrators shall be required to render the decision in writing and to
comply with, and the award shall be limited by, any express provisions of this
Agreement relating to damages or the limitation thereof. No Arbitrator shall
have the power to award punitive damages under this Agreement regardless of
whether any such damages are contained in a proposal, and such award is
expressly prohibited.

(f) Unless the Parties otherwise agree in writing, during the period of time
that any arbitration proceeding is pending under this Agreement, the Parties
shall continue to comply with all those terms and provisions of this Agreement
that are not the subject of the pending arbitration proceeding.

(g) All arbitration proceedings and decisions of the Arbitrators under this
Section ‎13.3 shall be deemed Confidential Information of both Parties under
‎Article 8. The arbitration proceedings shall take place in [* * *].  The
language of the arbitration proceeding shall be in English.

(h) Notwithstanding the foregoing, any dispute, controversy or claim relating to
the scope, validity, enforceability or infringement of any Patent Rights or
trademark rights shall be submitted to a court of competent jurisdiction in the
country in which such Patent Rights or trademark rights were granted or arose.
Nothing in this Section ‎13.3 will preclude either Party

56

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

Article 14
MISCELLANEOUS

14.1 Force Majeure.  Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including embargoes, war, acts of war (whether
war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances (except for a strike,
lockout or labor disturbance with respect to the non-performing Party’s
respective employees or agents), fire, floods, earthquakes or other acts of God,
or any generally applicable action or inaction by any governmental authority
(but excluding any government action or inaction that is specific to such Party,
its Affiliates or sublicensees, such as revocation or non-renewal of such
Party’s license to conduct business), or omissions or delays in acting by the
other Party. The affected Party shall notify the other Party in writing of such
force majeure circumstances as soon as reasonably practical, and shall promptly
undertake and continue diligently all reasonable efforts necessary to cure such
force majeure circumstances or to perform its obligations despite the ongoing
circumstances.

14.2 Assignment.    This Agreement may not be assigned or otherwise transferred
by a Party, nor may any right or obligation hereunder be assigned or transferred
by a Party (except as expressly permitted under this Agreement), without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, either Party
may assign this Agreement to a purchaser of all or substantially all of its
assets to which this Agreement relates (whether by merger, stock purchase,
consolidation, asset purchase, or otherwise) or to any successor Entity
resulting from any such merger or consolidation of such Party without the
consent of the other Party, provided that (a) such purchaser or successor Entity
agrees in writing to be bound by the terms and conditions of this Agreement, and
(b) a copy of such writing is provided to the non-assigning Party within [* * *]
days of such assignment. Any attempted assignment not in accordance with this
Section ‎14.2 shall be null and void and of no legal effect. Any permitted
assignee shall assume all assigned obligations of its assignor under this
Agreement. The terms and conditions of this Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respected successors and
permitted assigns. 

14.3 Severability.  If any one (1) or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or

57

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

unenforceable provision(s) with valid, legal and enforceable provision(s) that,
insofar as practical, implement the purposes of this Agreement.

14.4 Notices.  All notices that are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile or electronic
mail (and promptly confirmed by personal delivery, registered or certified mail
or overnight courier), sent by nationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Verastem:

Verastem, Inc.
117 Kendrick Street, #500,

Needham, MA 02494
USA
Attn: President and CEO

 

with a copy to:

Verastem, Inc.
117 Kendrick Street, #500,

Needham, MA 02494
USA
Attn: COO

 

If to Licensee:

Yakult Honsha Co., Ltd.

6F Ginza-Kobiki Bldg.

16-21, Ginza 7-Chome

Chuo-Ku, Tokyo, 104-0061

Japan
Attn: Head of Pharmaceutical Division

 

with a copy to:

Yakult Honsha Co., Ltd.

3F Ginza-Kobiki Bldg.

16-21, Ginza 7-Chome

Chuo-Ku, Tokyo, 104-0061

Japan
Attn: Head of Pharmaceutical Business Management & Licensing Department

 

 



58

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by electronic mail or facsimile on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day); (b) on the Business
Day after dispatch if sent by nationally-recognized overnight courier; or (c) on
the fifth Business Day following the date of mailing if sent by mail.

14.5 Governing Law.    This Agreement, and all claims or causes of action
(whether in contract, tort or statute) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement or the breach thereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by, and enforced in accordance with, the internal
laws of the State of New York, including its statutes of limitations. 

14.6 Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
collaboration and the licenses granted hereunder. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement. The Exhibits to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representative(s) of both
Parties. The Parties agree that, effective as of the Effective Date, that the
Existing Confidentiality Agreement shall be superseded by this Agreement, and
that disclosures made prior to the Effective Date pursuant to the
Confidentiality Agreement shall be subject to the confidentiality and non-use
provisions of this Agreement. The foregoing shall not be interpreted as a waiver
of any remedies available to either Party or its Affiliates as a result of any
breach, prior to the Effective Date, by the other Party or its Affiliates of
such Party’s or its Affiliate’s obligations pursuant to the Confidentiality
Agreement.

14.7 Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections of this
Agreement.

14.8 Independent Contractors.  It is expressly agreed that Verastem and Licensee
shall be independent contractors and that the relationship between the two (2)
Parties shall not constitute a partnership, joint venture or agency. Neither
Verastem nor Licensee shall have the authority to make any statements,
representations or commitments of any kind, or to take any action that is
binding on the other Party without the prior written consent of the other Party.

14.9 Waiver.  Any waiver of any provision of this Agreement shall be effective
only if in writing and signed by Verastem and Licensee. No express or implied
waiver by a Party of any default under this Agreement will be a waiver of a
future or subsequent default. The failure or delay of any Party in exercising
any rights under this Agreement will not constitute a waiver of

59

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

any such right, and any single or partial exercise of any particular right by
any Party will not exhaust the same or constitute a waiver of any other right
provided in this Agreement.

14.10 Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.11 Cumulative Remedies.  No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under Applicable
Laws.

14.12 Business Day Requirements.  In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

14.13 Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.14 Construction.  Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person shall
be construed to include the person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections, Schedules, or Exhibits
shall be construed to refer to Sections, Schedules or Exhibits of this
Agreement, and references to this Agreement include all Schedules and Exhibits
hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree”, “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging),
(j) references to any specific law, rule or regulation, or Section, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement or successor law, rule or regulation thereof, and
(k) the term “or” shall be interpreted in the inclusive sense commonly
associated with the term “and/or.”



60

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

14.15 Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each Party shall be
entitled to rely on the delivery of executed facsimile copies of counterpart
execution pages of this Agreement and such facsimile copies shall be legally
effective to create a valid and binding agreement among the Parties.

14.16 Language.  This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

{Signature Page Follows}

 



61

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

In Witness Whereof, the Parties intending to be bound have caused this License
and Collaboration Agreement to be executed by their duly authorized
representatives as of the Effective Date.

Verastem, Inc.Yakult Honsha Co., Ltd.

By: /s/ Robert ForresterBy:/s/ Takashige Negishi

Name: Robert ForresterName: Takashige Negishi                             

Title: President & CEOTitle: President and Representative Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



62

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

List of Exhibits

 

Exhibit A:Verastem Patents

Exhibit B:Structure of Licensed Compound

Exhibit C:Joint Press Release

Exhibit D: Diligence Obligations

Exhibit E:Development Plan

Exhibit F:Licensed Trademarks

Exhibit G:Synopsis of the [* * *]

Exhibit HSupply Agreement Key Terms 

 





1.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit A

Verastem Patents

 

 

Attorney Docket

Application #

Filing Date

Patent #

Issue Date

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 





2.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit B

Structure of Licensed Compound

 

[* * *]



3.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit C

Joint Press Release

 

Verastem Oncology and Yakult Honsha Co., Ltd. Sign Exclusive License
Agreement for the Development and Commercialization of Duvelisib in Japan

 

̶  Verastem to Receive Upfront Payment of $10 Million USD,Then Eligible to
Receive Up To $90 Million USD in Future Milestones, Plus Royalties  ̶

 

̶  Yakult Obtains Rights to First-in-class Oral Dual Inhibitor of
Phosphoinositide-3-kinase (PI3K)-delta and PI3K-gamma (PI3K-δ,γ), Duvelisib for
Oncology Indications in Japan  ̶

 

 

BOSTON, MA, USA and TOKYO, JAPAN – May [XX], 2018 – Verastem, Inc. (President
and CEO: Robert Forrester, NASDAQ: VSTM) and Yakult Honsha Co., Ltd. (President:
Takashige Negishi, Tokyo: 2267), today announced their entry into an exclusive
licensing agreement for Yakult to develop and commercialize Verastem’s
duvelisib, a first-in-class oral dual inhibitor of phosphoinositide 3-kinase
(PI3K)-delta and PI3K-gamma, for the treatment, prevention or diagnosis of all
oncology indications in Japan.  Verastem’s New Drug Application (NDA) for
duvelisib is currently under review with the U.S. Food and Drug Administration
(FDA) and is seeking full approval for the treatment of relapsed or refractory
chronic lymphocytic leukemia/small lymphocytic lymphoma (CLL/SLL) and
accelerated approval for the treatment of relapsed or refractory follicular
lymphoma (FL).  On April 9, 2018, Verastem announced that the FDA had accepted
the NDA for filing with Priority Review.

 

Under the terms of the agreement, Verastem will receive a one-time upfront
payment of $10 million from Yakult.  Verastem is eligible to receive up to an
additional $90 million if certain future pre-specified development and
commercialization milestones are successfully achieved by Yakult, plus
 double-digit royalties based on future net sales of duvelisib in Japan.  In
exchange, Yakult will receive exclusive rights to develop and commercialize
duvelisib in Japan, at its own cost and expense.  Yakult will also fund certain
global development costs on a pro-rata basis.  Verastem will retain all rights
to duvelisib outside of Japan.

 

“In Japan, current therapies to treat CLL/SLL and FL are extremely limited and
duvelisib has robust clinical data supporting its efficacy and safety in both
indications, which we can build upon,” said Masanori Ito, Head of Pharmaceutical
Business Division/Managing Executive Officer, Member of the Board of
Yakult.  “We are eager to collaborate with Verastem to develop duvelisib in
these initial hematologic malignancies, and then plan to later expand
development to include the additional indications of PTCL and DLBCL.  We believe
this collaboration underscores our commitment to innovation, growing our
oncology franchise, and commercializing medicines that positively impact the
lives of patients in Japan.”

 

“Following extensive due diligence, we have chosen Yakult as our duvelisib
development and commercialization partner in Japan,” said Robert Forrester,
President and Chief Executive Officer of Verastem.  “Yakult is an established
oncology leader in Japan that successfully markets several branded anti-cancer
therapies, including Elplat® and Campto®.  This agreement is an important,
validating

4.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

achievement for both duvelisib and Verastem Oncology and speaks to the
significant global potential of this novel therapeutic for a broad range of
hematologic malignancies.  We look forward to working with the world-class
development, regulatory and commercial teams at Yakult as they advance oral
duvelisib toward commercialization in Japan.”

 

About Duvelisib

 

Duvelisib is a first-in-class investigational oral, dual inhibitor of
phosphoinositide 3-kinase (PI3K)-delta and PI3K-gamma, two enzymes known to help
support the growth and survival of malignant B-cells and T-cells. PI3K signaling
may lead to the proliferation of malignant B- and T-cells and is thought to play
a role in the formation and maintenance of the supportive tumor
microenvironment.1,2,3 Duvelisib was evaluated in late- and mid-stage extension
trials, including DUO™, a randomized, Phase 3 monotherapy study in patients with
relapsed or refractory chronic lymphocytic leukemia/small lymphocytic lymphoma
(CLL/SLL),4 and DYNAMO™, a single-arm, Phase 2 monotherapy study in patients
with refractory indolent non-Hodgkin lymphoma (iNHL).5 Both DUO and DYNAMO
achieved their primary endpoints. Verastem Oncology’s New Drug Application (NDA)
requesting the full approval of duvelisib for the treatment of patients with
relapsed or refractory CLL/SLL, and accelerated approval for the treatment of
patients with relapsed or refractory follicular lymphoma (FL) was accepted for
filing by the U.S. Food and Drug Administration (FDA), granted Priority Review
and assigned a target action date of October 5, 2018. Duvelisib is also being
developed by Verastem Oncology for the treatment of peripheral T-cell lymphoma
(PTCL), and is being investigated in combination with other agents through
investigator-sponsored studies.6 Information about duvelisib clinical trials can
be found on www.clinicaltrials.gov.

 

About Verastem Oncology

 

Verastem, Inc. (Nasdaq:VSTM), operating as Verastem Oncology, is a
biopharmaceutical company focused on developing and commercializing medicines to
improve the survival and quality of life of cancer patients. Verastem Oncology
is currently developing duvelisib, a dual inhibitor of PI3K-delta and
PI3K-gamma, which has successfully met its primary endpoint in a Phase 2 study
in indolent Non-Hodgkin Lymphoma (iNHL) and a Phase 3 clinical trial in patients
with chronic lymphocytic leukemia/small lymphocytic lymphoma (CLL/SLL). Verastem
Oncology’s New Drug Application (NDA) requesting the full approval of duvelisib
for the treatment of patients with relapsed or refractory CLL/SLL, and
accelerated approval for the treatment of patients with relapsed or refractory
follicular lymphoma (FL) was accepted for filing by the U.S. Food and Drug
Administration (FDA), granted Priority Review and assigned a target action date
of October 5, 2018. In addition, Verastem Oncology is developing the FAK
inhibitor defactinib, which is currently being evaluated in three separate
clinical collaborations in combination with immunotherapeutic agents for the
treatment of several different cancer types, including pancreatic cancer,
ovarian cancer, non-small-cell lung cancer (NSCLC), and mesothelioma. Verastem
Oncology’s product candidates seek to treat cancer by modulating the local tumor
microenvironment and enhancing anti-tumor immunity. For more information, please
visit www.verastem.com.

 

About Yakult Honsha Co., Ltd.

 



5.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Yakult is a leading Japanese company focused on the development and marketing of
pharmaceuticals, foods, beverages, and cosmetics. With respect to its
pharmaceutical business, Yakult has a strong presence in development and
commercialization of the therapeutic products in the field of oncology. The
company, led by Takashige Negishi, in 2017 recorded ¥378.3 Billion Revenues.

For more information on Yakult, visit:
http://www.yakult.co.jp/english/index.html or view the

following company profile:

http://www.yakult.co.jp/english/pdf/profile2017-2018_en.pdf

 

Verastem, Inc. forward-looking statements notice:

 

This press release includes forward-looking statements about Verastem Oncology’s
strategy, future plans and prospects, including statements regarding the
development and activity of Verastem Oncology’s investigational product
candidates, including duvelisib and defactinib, and Verastem Oncology’s PI3K and
FAK programs generally, the potential to receive milestone and royalty payments
under the agreement with Yakult, the structure of our planned and pending
clinical trials, Verastem Oncology’s financial guidance and the timeline and
indications for clinical development and regulatory submissions. The words
"anticipate," "believe," "estimate," "expect," "intend," "may," "plan,"
"predict," "project," "target," "potential," "will," "would," "could," "should,"
"continue," and similar expressions are intended to identify forward-looking
statements, although not all forward-looking statements contain these
identifying words. Each forward-looking statement is subject to risks and
uncertainties that could cause actual results to differ materially from those
expressed or implied in such statement. Applicable risks and uncertainties
include the risks that approval of Verastem Oncology’s New Drug Application for
duvelisib in any jurisdiction will not occur on the expected timeframe or at
all, including by the U.S. Food and Drug Administration’s target action date;
that a filing of a European Marketing Application may not be achieved in fiscal
year 2019 or at all; that partnerships or collaborations for the development of
duvelisib outside of the United States may not be successful; that even if data
from clinical trials is positive, regulatory authorities may require additional
studies for approval or may approve for indications or patient populations that
are not as broad as intended and the product may not prove to be safe and
effective or may require labeling with use or distribution restrictions; that
the preclinical testing of Verastem Oncology’s product candidates and
preliminary or interim data from clinical trials may not be predictive of the
results or success of ongoing or later clinical trials; that the full data from
the DUO study will not be consistent with the previously presented results of
the study; that data may not be available when expected, including for the Phase
3 DUO study; that the degree of market acceptance of product candidates, if
approved, may be lower than expected; that the timing, scope and rate of
reimbursement for our product candidates is uncertain; that there may be
competitive developments affecting our product candidates; that data may not be
available when expected; that enrollment of clinical trials may take longer than
expected; that our product candidates will cause unexpected safety events or
result in an unmanageable safety profile as compared to their level of efficacy;
that duvelisib will be ineffective at treating patients with lymphoid
malignancies; that Verastem Oncology will be unable to successfully initiate or
complete the clinical development and eventual commercialization of its product
candidates; that the development and commercialization of Verastem Oncology’s
product candidates will take longer or cost more than planned; that Verastem
Oncology may not have sufficient cash to fund its contemplated operations; that
Verastem Oncology or Infinity

6.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Pharmaceuticals, Inc. will fail to fully perform under the duvelisib license
agreement; that Verastem Oncology may be unable to make additional draws under
its debt facility or obtain adequate financing in the future through product
licensing, co-promotional arrangements, public or private equity, debt financing
or otherwise; that Verastem Oncology will not pursue or submit regulatory
filings for its product candidates, including for duvelisib in patients with
CLL/SLL or iNHL; and that Verastem Oncology’s product candidates will not
receive regulatory approval, become commercially successful products, or result
in new treatment options being offered to patients. Other risks and
uncertainties include those identified under the heading "Risk Factors" in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2017 as
filed with the Securities and Exchange Commission (SEC) on March 13, 2018 and in
any subsequent filings with the SEC. The forward-looking statements contained in
this press release reflect Verastem Oncology’s views as of the date hereof, and
the Company does not assume and specifically disclaims any obligation to update
any forward-looking statements whether as a result of new information, future
events or otherwise, except as required by law.

 

Contact:

 

Verastem Oncology, Inc.

Marianne M. Lambertson

Vice President, Corporate Communications

Investor Relations/Public Relations

+1 781-292-4273

mlambertson@verastem.com 

 

References

1  Winkler D.G., Faia K.L., DiNitto J.P. et al. PI3K-delta and PI3K-gamma
inhibition by IPI-145 abrogates immune responses and suppresses activity in
autoimmune and inflammatory disease models. Chem Biol 2013; 20:1-11.

2  Reif K et al. Cutting Edge: Differential Roles for Phosphoinositide 3
kinases, p110-gamma and p110-delta, in lymphocyte chemotaxis and homing. J
Immunol 2004:173:2236-2240.

3  Schmid M et al. Receptor Tyrosine Kinases and TLR/IL1Rs Unexpectedly activate
myeloid cell PI3K, a single convergent point promoting tumor inflammation and
progression. Cancer Cell 2011;19:715-727.

4 www.clinicaltrials.gov, NCT02004522

5 www.clinicaltrials.gov, NCT01882803

6 www.clinicaltrials.gov, NCT02783625, NCT02158091

 

 

 

 

 

 

 

 

 

 



7.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit D

Diligence Obligations

 

 

Type

Description of obligation

Date required by Licensee to meet obligation

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit E

Development Plan

 

[* * *]

 



9.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit F

Licensed Trademarks

 

 

Mark

Country

App. No.

App. Date

Reg. No.

Reg. Date

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 



10.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit G

Synopsis of the [* * *] Study

 

 

[* * *]



11.

70095309_5

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Exhibit H

Supply Agreement Key Terms

[* * *]

12.

70095309_5

 

--------------------------------------------------------------------------------